USCA1 Opinion

	




                                       UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          Nos. 92-2312               92-2313                        IN RE:  TWO APPEALS ARISING OUT OF THE                     SAN JUAN DUPONT PLAZA HOTEL FIRE LITIGATION.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                              _________________________                                        Before                            Selya and Cyr, Circuit Judges,                                           ______________                             and Fuste,* District Judge.                                         ______________                              _________________________               Paul K. Connolly, Jr., with whom Damian R. LaPlaca, LeBoeuf,               _____________________            _________________  ________          Lamb, Leiby & MacRae, Ralph W. Dau, Peter B. Ackerman, Jeffrey W.          ____________________  ____________  _________________  __________          Kilduff, O'Melveny & Myers, Raul E. Gonzalez-Diaz, A.J. Bennazar-          _______  _________________  _____________________  ______________          Zequeira, Gonzalez & Bennazar, Andrew K. Epting, Jr., G. Trenholm          ________  ___________________  _____________________  ___________          Walker,  Wise & Cole, Homer L. Marlow, William G. Liston, Marlow,          ______   ___________  _______________  _________________  _______          Shofi, Connell, Velerius, Abrams, Lowe & Adler, Deborah A. Pitts,          ______________________________________________  ________________          Hancock,  Rothert &  Bunshoft,  Bethany K.  Culp, Patrick  McCoy,          _____________________________   ________________  ______________          Oppenheimer Wolff & Donnelly, Lon  Harris, Harris & Green, Stuart          ____________________________  ___________  ______________  ______          W. Axe, Lester, Schwab,  Katz & Dwyer, Adrian Mercado,  Mercado &          ______  _____________________________  ______________   _________          Soto,  Virgilio  Mendez   Cuesta,  Ernesto  Rodriguez-Suris,  and          ____   _________________________   ________________________          Latimer,  Biaggi,  Rachid,  Rodriguez-Suris  &  Godreau  were  on          _______________________________________________________          consolidated briefs, for appellants.               Gary L. Bostwick, with  whom R. Lance Belsome was  on brief,               ________________             ________________          for appellees Hotel Systems International, et al.               Alvaro Calderon, with whom Will Kemp and Monita F. Sterling,               _______________            _________     __________________          PSC  Liaison, were  on brief,  for appellee  Plaintiffs' Steering          Committee.                              _________________________                              _________________________          _______________          *Of the District of Puerto Rico, sitting by designation.                    SELYA,  Circuit  Judge.    These  consolidated  appeals                    SELYA,  Circuit  Judge.                            ______________          require  us to grapple for the first  time with a looming problem          in  modern  federal  court practice:    how,  if  at all,  should          expenses  indigenous  to  a  court's handling  of  mass  disaster          litigation be reallocated once the  winners and losers have  been          judicially  determined?     Here,  the   appellants,  late-joined          defendants  and  defendants  in  cross-claim,  prevailed  in  the          underlying   litigation.     Nonetheless,  the   district  court,          coincident  with the  entry of  judgment, effectively  foreclosed          them from  either seeking  costs under Fed.  R. Civ. P.  54(d) or          otherwise  lobbying  for  reallocation  of  several  hundreds  of          thousands  of  dollars   in  court-ordered  expense  assessments.          Finding  that  the court's  abrupt  slamming of  these  doors was          improvident, we vacate the relevant  portion of the judgment  and          remand for further proceedings.          I.  BACKGROUND          I.  BACKGROUND                    In 1987, the Judicial Panel on Multidistrict Litigation          appointed  the  Honorable  Raymond  L. Acosta,  a  United  States          District  Judge for the District  of Puerto Rico,  to handle some          270  cases  arising  out of  the  deadly  fire  that had  earlier          engulfed  the  San Juan  Dupont  Plaza  Hotel.   See  In re  Fire                                                           ___  ___________          Disaster  at Dupont Plaza Hotel, 660 F. Supp. 982 (J.P.M.L. 1987)          _______________________________          (per curiam).    Judge Acosta's  stewardship proved  "a model  of          judicial craftsmanship and practical  ingenuity."  In re Nineteen                                                             ______________          Appeals  Arising  Out of  the San  Juan  Dupont Plaza  Hotel Fire          _________________________________________________________________          Litig.,  982 F.2d  603,  606 (1st  Cir.  1992).   Among  the many          ______                                          2          successful  innovations   that  brought   the  litigation   to  a          celeritous conclusion were  (1) the creation of  a Joint Document          Depository (JDD),  which housed  and copied for  distribution all          discovery  materials, see Pretrial Order  No. 127 (Dec. 2, 1988),                                ___          at 66; (2) the appointment  of liaison counsels (plaintiffs'  and          defendants'), each of whom was responsible for dispersing filings          among his  or her  constituents, see  id. at 61-63;  and (3)  the                                           ___  ___          formation  of  a Joint  Discovery  Committee  (JDC) dedicated  to          devising means of  expediting the litigation, see  In re Recticel                                                        ___  ______________          Foam  Corp.,  859 F.2d  1000,  1001 (1st  Cir.  1988) (describing          ___________          operation of JDC).  To fund these innovations, the district court          entered  a   series  of  case-management   orders  which  imposed          mandatory  assessments upon  all litigants.1   In  this  way, the          court periodically  requisitioned fresh  monies as funds  on hand          were depleted.   The orders were silent as to  (i) whether or not          the court planned to  readjust defendants' contributions in light          of future developments,  and (ii) the court's authority,  if any,                                        ____________________               1Because  the mechanics  of the  allocation process  are not          critical  for  present purposes,  we  supply  merely a  thumbnail          sketch.    The  Plaintiffs'  Steering  Committee  (PSC)  and  the          defendant San Juan Dupont Plaza Hotel Corporation were assessed a          total  of $100,000  to  defray the  JDD's  start-up costs.    See                                                                        ___          Pretrial Order No. 127, at 69-70.  Thereafter, each litigant paid          for JDD-related services actually used.  See id. at 70.  To cover                                                   ___ ___          costs  that were not offset  by service charges  (e.g., the JDD's                                                            ____          overhead   expenses),  the   district  court   imposed  mandatory          assessments.   Initially,  at  least, the  PSC  bore 15%  of  the          incremental cost and the defendants, collectively, bore 85%.  See                                                                        ___          id. at 71.  Within the defense collective, per-member assessments          ___          were presumably equal.                                          3          to effectuate such reallocations.2                    Roughly  two  years  after   the  first  shots  in  the          litigation  had been fired, a group of defendants involved in the          hotel's ownership and operation  settled with the plaintiffs (the          fire   victims  and   their   families)  and   cross-claimed  for          indemnification against various insurers whose liability policies          had  expired before the fire started (the pre-fire insurers).  On          August  9, 1989,  the  plaintiffs  followed the  cross-claimants'          lead,  adding the  pre-fire insurers  as direct  defendants under          P.R. Laws Ann.  tit. 26,    2001, 2003 (1976).  Because discovery          had  formally closed on December 15, 1988, see Pretrial Order No.                                                     ___          127, at 96-97, the pre-fire insurers' investigation of  the newly          emergent claims against them necessarily centered around a review          of documents stored in the JDD.3                                        ____________________               2We add a small qualifier to this statement.  Pretrial Order          No.  127 is  a document  in excess  of 200  pages dealing  with a          potpourri  of matters.  The  portion of the  order that discusses          defendants' assessments does not address either of the two points          mentioned in the  text.  However, in the  portion of the document          that  addresses assessments imposed  on plaintiffs'  attorneys to          fund  the   PSC   and  enable   it  to   make  its   cost-sharing          contributions,   the   district  court   provides   for  possible          "reallocation  of  expenses  based   upon  the  actual,  relative          recovery" achieved by the various plaintiffs.  Id. at 39.  At the                                                         ___          very  end of the document, the district court states that "[t]his          Order may be either amended or  modified by the Court sua  sponte                                                                ___  ______          or  upon good cause  shown."   Id. at 205.   None  of the parties                                         ___          argue  that either of the provisions we have identified relate to          the  possible  reallocation  of cost-sharing  assessments  levied          against  appellants (or any  defendants, for that  matter).  And,          none  of  the  other  orders  contain  any  language,  general or          specific, similar to that which we have quoted.                 3In one  attempt to conduct some  independent discovery, the          pre-fire insurers moved to reopen discovery for ninety days.  The          docket  sheet indicates that this motion was granted on March 19,          1991, albeit only for a three-day period.                                          4                    The   pre-fire   insurers  quickly   filed  dispositive          motions.  The district court,  faced with more pressing problems,          was slow in addressing  the motions.  Finally, the  court granted          them on September 11, 1992, see In re San Juan Dupont Plaza Hotel                                      ___ _________________________________          Fire Litig., 802  F. Supp. 624 (D.P.R. 1992), aff'd,  989 F.2d 36          ___________                                   _____          (1st  Cir.  1993),  entered judgment  in  favor  of  the pre-fire          insurers on all claims,  and decreed that the parties  would bear          their own costs.                    On  appeal, seventeen  pre-fire insurers  complain that          the district court abused  its discretion by summarily precluding          both an  award of costs and  a complete or partial  refund of the          cost-sharing assessments.4  The  fire victims, represented by the          Plaintiffs'  Steering Committee  (PSC), and  two cross-claimants,          Hotel  Systems International  (HSI) and  Dupont  Plaza Associates          (Associates), filed  opposition briefs  and participated  in oral          argument.          II.  NATURE OF THE STAKES          II.  NATURE OF THE STAKES                    In  the   expectation  that  describing   the  disputed          expenditures  in greater detail will  help to put  matters in the                                        ____________________               4The appellants are:  Continental Insurance Company, Federal          Insurance Company, First State  Insurance Company, Granite  State          Insurance  Company,  Highlands   Insurance  Company,   Industrial          Underwriters Insurance Company, International  Insurance Company,          Landmark Insurance Company, Protective National Insurance Company          of Omaha,  Puerto Rico American Insurance  Company, Safety Mutual          Casualty Corporation,  St. Paul Fire &  Marine Insurance Company,          St. Paul Mercury  Insurance Company,  California Union  Insurance          Company, Central National Insurance  Company of Omaha,  Insurance          Company  of  North  America,  and  Pacific   Employers  Insurance          Company.  The  latter four  carriers filed a  separate notice  of          appeal.   Because the arguments  are much the  same, we treat the          two appeals as a unit.                                          5          proper perspective, we travel that route.                            A.  Court-Ordered Assessments.                            A.  Court-Ordered Assessments.                                _________________________                    The  vast  majority  of  appellants'  outlays  comprise          mandatory  payments imposed by six  orders of the district court.          See Pretrial Order No. 48 (Feb.  11, 1988); Pretrial Order No. 67          ___          (Apr. 18,  1988); Pretrial Order  No. 127, supra;  Pretrial Order                                                     _____          No. 135  (Jan. 17, 1989); Pretrial Order No. 212 (July 31, 1989);          Order No.  259 (Aug. 21, 1990).   Although the first  four orders          eventuated  before  appellants  entered the  fray,  those  orders          required  appellants to  pay  the sums  assessed therein  shortly          after  filing entries of appearance.  See Pretrial Order No. 127,                                                ___          at  71;  Pretrial  Order No.  135,  at 9.    Appellants  paid the          assessments  under  protest.5    The  compulsory  payments  total          $705,500.    Eighty-three  percent  of this  aggregate  amount             $586,500   represents assessments  levied under the four earliest          cost-sharing orders.                    Appellants'   tribute  helped   to  fund   the  various          instrumentalities that Judge Acosta had  set in place to expedite          the litigation.   Thus, out of each  insurer's total contribution          ($41,500),  $18,000  went toward  defraying  the JDD's  operating          expenses, see Pretrial Order  No. 127, at 72; $3,500  went toward                    ___          defraying the JDC's  expenses, see id.;  and $10,000 went  toward                                         ___ ___                                        ____________________               5We fully understand appellants' submissiveness, inasmuch as          refusal to  pay would  have resulted  in sanctions,  see Pretrial                                                               ___          Order No. 127,  at 72; Pretrial  Order No. 135,  at 10, and  this          court had made  no secret  of its disinclination  to review  such          orders  prior to entry of final judgment.  See Recticel, 859 F.2d                                                     ___ ________          at 1006.                                          6          paying costs  associated with  the office of  Defendants' Liaison          Person (DLP).6   See id.; Pretrial Order No. 212, at 1; Order No.                           ___ ___          259,  at  1.   The district  court  originally intended  that the          remaining  $10,000  would subsidize  the  construction  of a  new          courtroom and related facilities.  See Pretrial Order No. 135, at                                             ___          9.   The  idea  was abandoned  and  the  funds in  question  were          eventually utilized for  operational costs  of the  JDD and  DLP.          See In re San Juan Dupont Plaza Hotel Fire Litig., 142 F.R.D. 41,          ___ _____________________________________________          46 n.20  (D.P.R. 1992).   Therefore,  the figures  recited above,          insofar  as  they  pertain  to  the  JDD  and  DLP,  are  minimum          estimates.                                 B.  Ordinary Costs.                                 B.  Ordinary Costs.                                     ______________                    Presumably, the  payments made  pursuant  to the  cost-          sharing orders, though substantial, do not comprise  the whole of          appellants'  investment  in  this sprawling  litigation.    Their          successful  defense  doubtless required  other,  more commonplace          expenditures,  such  as photocopy  costs  of  the  type and  kind          routinely associated  with litigation.   See,  e.g., 28  U.S.C.                                                     ___   ____          1920 (1988) (listing fees and expenses taxable as costs).          III.  WAIVER          III.  WAIVER                    Having  described  the   expenses  appellants  seek  to          recoup, we pause to  address a threshold matter.   The plaintiffs          submit  that the pre-fire  insurers waived any  claim for expense                                        ____________________               6The DLP was  responsible for  receiving, on  behalf of  all          defendants, and  disseminating, among all defense  counsel, court          orders and discovery materials.   See Pretrial Order No.  127, at                                            ___          62-63.                                          7          recovery  by  failing  to  file  bills  of  costs  after judgment          entered.   See id. (requiring  bill of  costs to be  filed).   We                     ___ ___          demur:  the doctrine of waiver presents no barrier to appellants'          attempt to recover court  costs or request a reallocation  of the          mandatory cost-sharing assessments.                      To  be sure, the failure  seasonably to file  a bill of          costs  with the  district  court may,  in certain  circumstances,          constitute a waiver of a party's right to recoup costs under Rule          54(d).    See Mason  v.  Belieu, 543  F.2d  215, 222  (D.C. Cir.)                    ___ _____      ______          (vacating a cost award where plaintiffs had failed to file a bill          of costs), cert. denied, 429 U.S. 852 (1976).  There is no waiver                     _____ ______          here,  however,   because  the  district   court,  by   ordering,          coincident with the entry  of judgment, that each party  bear its          own  costs, preempted appellants'  opportunity to file  a bill of          costs    and did so  despite D.P.R. Loc.  R. 331.1, which  allows          prevailing  parties  ten days  after notice  of judgment  to file          bills  of costs. In the face  of this flat ruling, the subsequent          filing of an itemized bill  of costs would have served  no useful          purpose.7    The law  does not  require  litigants to  run fools'          errands.  Thus, a party who forgoes an obviously futile task will          not ordinarily be held thereby to have waived substantial rights.          See Franki Found. Co. v. Alger-Rau &  Assocs. Inc., 513 F.2d 581,          ___ _________________    _________________________                                        ____________________               7Similarly, given the clarity  and definiteness of the trial          court's order,  a post-trial  motion for reconsideration  was not          required  as  a condition  precedent to  taking  an appeal.   See                                                                        ___          Sherrill v.  Royal Indus., Inc., 526 F.2d  507, 509 n.2 (8th Cir.          ________     __________________          1975);  Franki Found. Co. v.  Alger-Rau & Assocs.  Inc., 513 F.2d                  _________________     _________________________          581, 587 (3d Cir. 1975).                                          8          587 (3d Cir. 1975) (refusing to allow waiver to be  grounded in a          party's dereliction  of a  futile task);  see also  Northern Heel                                                    ___ ____  _____________          Corp.  v. Compo Indus.,  Inc., 851 F.2d 456,  461 (1st Cir. 1988)          _____     ___________________          (stating, in a different  context, that "[t]he law should  not be          construed  idly to require parties  to perform futile  acts or to          engage in empty rituals").                    A somewhat  closer question  is whether appellants,  by          failing to  ask the  district court, after  judgment entered,  to          readjust the  mandatory assessments, thereby waived  the right to          raise that issue here.  We  hold they have not.  Our decision  is          largely pragmatic.   There is  no rule specifically  limiting the          time  within  which  a party  may  make a  request  for  an order          reallocating  case-management  expenses.     Cf.  White   v.  New                                                       ___  _____       ___          Hampshire Dep't  of  Employment Sec.,  455 U.S.  445, 455  (1982)          ____________________________________          (holding that no general federal rule governs the timing of post-          judgment motions for  attorneys' fees  under 42  U.S.C.    1988).          Should  we  refuse  to  entertain  the  issue,  appellants  would          presumably return  to the district  court and formally  request a          reallocation.    Thus, as  a  practical matter,  to  abstain from          considering  the   issue  now  would  only   prolong  an  already          protracted litigation.  To the extent that an issue is one of law          rather than fact, can  be resolved without doubt on  the existing          record, and is likely to arise in other cases, an appellate court          may, in the interests of justice, choose to overlook a procedural          default.    See Singleton  v. Wulff,  428  U.S. 106,  121 (1976);                      ___ _________     _____          United States v. La Guardia, 902 F.2d 1010, 1013 (1st Cir. 1990).          _____________    __________                                          9          Here,  we  think it  best to  exercise  our discretion,  meet the          problem  head-on,  and excuse  appellants'  failure  to move  for          reallocation below.          IV.  ANALYSIS          IV.  ANALYSIS                    We  turn now to  the meat of  the consolidated appeals.          Appellants  ask  us  to  order  that  they  be  afforded  a  fair          opportunity  to   recover  their  court  costs  and  cost-sharing          assessments  either under  Fed. R.  Civ. P.  54(d) or  under some          other source  of judicial power.   We address  these alternatives          separately.                                   A.  Rule 54(d).                                   A.  Rule 54(d).                                       __________                    Appellants assert that the district court's unexplained          denial of costs constituted an abuse of discretion.  Because they          prevailed  on  all  claims  below, their  thesis  runs,  they are          presumptively entitled  to recover their costs of suit under Fed.          R. Civ. P. 54(d)    and these include the  mandatory assessments.          In  order  to evaluate  this  multifaceted  contention, we  first          review  the  general operation  of  Rule  54(d), elucidating,  in          particular, the leeway  it gives  trial courts to  grant or  deny          costs  to  prevailing  parties.    We  then  analyze  the  rule's          implications in the context of this case.                    1.   General  Operation.   Congress has  enumerated the                    1.   General  Operation.                         __________________          type  of expenses that  a federal court  "may tax as  costs."  28          U.S.C.   1920.8   Rule  54(d) works in  tandem with the  statute.                                        ____________________               8The section provides:              A judge . . . may tax as costs the following:                                          10          It  provides, with  exceptions  not pertinent  here, that  "costs          shall be allowed as  of course to the prevailing party unless the          court otherwise directs."  Fed.  R. Civ. P. 54(d).  The  combined          effect  of  the  statute and  rule  is  to  cabin district  court          discretion in two ways.                    First,  section 1920  has  an esemplastic  effect.   It          fills  the void resulting from Rule 54(d)'s failure to define the          term  "costs," see Crawford Fitting  Co. v. J.  T. Gibbons, Inc.,                         ___ _____________________    ____________________          482 U.S.  437, 441 (1987)  (holding that "[section]  1920 defines          the  term  `costs' as  used  in  Rule 54(d)"),  and  in that  way          constrains the district court's  power to determine which expense          categories constitute taxable costs.  In other words, the statute          and  rule, read together, signify that a district court lacks the          ability to assess "costs" under Rule 54(d) above and beyond those          that come within the statutory litany.  See id.                                                  ___ ___                    In light of the foregoing, we  conclude that Rule 54(d)          confers  no  discretion  on  federal courts  independent  of  the                                        ____________________                    (1) Fees of the clerk and marshal;                    (2) Fees of the court reporter for all or any                    part    of   the    stenographic   transcript                    necessarily obtained for use in the case;                    (3) Fees  and disbursements for  printing and                    witnesses;                    (4)  Fees for  exemplification and  copies of                    papers  necessarily obtained  for use  in the                    case;                    (5)  Docket fees  under section 1923  of this                    title;                    (6) Compensation of court  appointed experts,                    compensation of interpreters . . .  and costs                    of special interpretation services . . . .          28 U.S.C.   1920.                                          11          statute  to  tax various types  of expenses as  costs.  See  id.;                                                                  ___  ___          accord Denny v. Westfield State College, 880 F.2d 1465, 1468 (1st          ______ _____    _______________________          Cir. 1989) (reasoning that, in light of Crawford, Rule 54(d) does                                                  ________          not constitute a separate source of judicial discretion); Freeman                                                                    _______          v.  Package  Mach.  Co., 865  F.2d  1331,  1346  (1st Cir.  1988)              ___________________          (similar).   Rather, the discretion  that Rule 54(d)  portends is          solely  a negative  discretion, "a  power to  decline to  tax, as                    ________          costs, the  items enumerated in    1920."  Crawford, 482  U.S. at                                                     ________          442; accord  Rodriguez-Garcia v.  Davila, 904  F.2d 90,  100 (1st               ______  ________________     ______          Cir. 1990).                    We further believe that  this negative discretion   the          power  to deny recovery of costs  that are categorically eligible          for taxation under Rule 54(d)   operates in the long  shadow of a          background  presumption  favoring  cost  recovery  for prevailing          parties.   This  presumption emanates  from the  rule's language:          "costs  shall be allowed as of course."  Notwithstanding that the          rule  permits a nisi prius  court to deviate  from this baseline,                          ____ _____          see, e.g., Phetosomphone v. Allison Reed Group, Inc., 984 F.2d 4,          ___  ____  _____________    ________________________          9 (1st Cir. 1993); Heddinger v. Ashford Memorial Community Hosp.,                             _________    ________________________________          734 F.2d 81, 86 (1st Cir. 1984); Emerson v. National Cylinder Gas                                           _______    _____________________          Co., 251  F.2d 152,  158 (1st  Cir. 1958),  awarding  costs to  a          ___          prevailing  party  is the  norm.   See Delta  Air Lines,  Inc. v.                                             ___ _______________________          August,  450  U.S.  346,  352 (1981)  (stating  that  "prevailing          ______          plaintiffs presumptively will  obtain costs  under Rule  54(d)");          Crossman  v.  Marcoccio,  806  F.2d  329,  331  (1st  Cir.  1986)          ________      _________          (observing that Rule 54(d) "generally permits prevailing  parties                                          12          to  recover their  costs"), cert. denied,  481 U.S.  1029 (1987);                                      _____ ______          Castro  v. United  States,  775 F.2d  399,  410 (1st  Cir.  1985)          ______     ______________          (noting  that  a prevailing  party  "ordinarily  is entitled"  to          recoup the costs enumerated in section 1920).                    This   presumption,   then,   constitutes  the   second          constraint on a district court's ability to freewheel in the Rule          54(d) environment.   After all,  it is difficult  to dispute  the          proposition  that a  court's  discretion in  implementing a  rule          which  articulates  a  norm  is  more  confined  than  a  court's          discretion in applying a  nondirective rule.  See White  & White,                                                        ___ _______________          Inc.  v. American Hosp. Supply  Corp., 786 F.2d  728, 731-32 (6th          ____     ____________________________          Cir. 1986); Coyne-Delany Co.  v. Capital Dev. Bd., 717  F.2d 385,                      ________________     ________________          392 (7th Cir. 1983).                    Beyond  the  presumption  favoring  cost  recovery  for          prevailing parties, there is also fairly general agreement that a          district  court  may not  exercise its  discretion to  disallow a          prevailing  party's bill  of costs  in whole  or in  part without          articulating reasons.  See Schwarz v. Folloder, 767 F.2d 125, 131                                 ___ _______    ________          (5th Cir. 1985); Gilchrist  v. Bolger, 733 F.2d 1551,  1557 (11th                           _________     ______          Cir. 1984); Baez v. United States Dep't of Justice, 684 F.2d 999,                      ____    ______________________________          1004  &  n.28  (D.C.  Cir.  1982)  (collecting  cases   from  ten          circuits).  The Sixth Circuit has gone so far as to catalogue the          justifications  that it  deems  acceptable  and unacceptable  for          denying costs in  the Rule 54(d) milieu.  See  White & White, 786                                                    ___  _____________                                          13          F.2d  at 730.9  In the Seventh  Circuit, costs may be denied only          when the losing party  is indigent or "there has been some fault,          misconduct, default,  or other action  worthy of penalty"  on the          winner's side.  Burroughs v. Hills, 741 F.2d 1525, 1542 (7th Cir.                          _________    _____          1984), cert. denied, 471 U.S. 1099 (1985).                 _____ ______                    To  the present,  this court  has been more  muted both          about a  district judge's duty to  explain a denial  of costs and          about  the  reasons  that  may  warrant  such  a  denial.10    In          addressing  those  subjects today,  we  stop  short of  requiring          district courts to  state reasons or  make elaborate findings  in          every case when acting under Rule 54(d).   Instead, we hold that,          if the basis for denying costs is readily apparent on the face of          the record, a trial  court need not explain its action merely for          explanation's  sake.11  If,  however, the situation  is less than                                        ____________________               9The White  & White court articulated  four circumstances in                    ______________          which it believed costs might be denied (the taxable expenditures          are unnecessary  or  unreasonably  large;  the  prevailing  party          needlessly  prolonged the  proceedings; a  prevailing plaintiff's          recovery is so insignificant that his or her victory amounts to a          defeat;  the  issues  prove  to  be  close  and  difficult),  two          circumstances that  a district court must  ordinarily ignore (the          jury's seeming generosity; the  prevailing party's ability to pay          his  or  her  own costs),  and  two  circumstances  which, though          relevant,   are  insufficient,  standing  alone,  to  warrant  an          exercise of negative discretion (a losing party's good faith; the          propriety with  which the loser  conducted the litigation).   See                                                                        ___          White & White, 786 F.2d at 730.           _____________               10We have,  however, reversed  a district court's  denial of          costs to a prevailing  party when the court neglected  to furnish          any valid explanation  for the  denial.  See  Templeman v.  Chris                                                   ___  _________     _____          Craft Corp., 770 F.2d 245, 249 (1st Cir.), cert. denied, 474 U.S.          ___________                                _____ ______          1021 (1985).               11Although  we do not impose  an absolute duty  to set forth          findings in  all  cases,  we  remind  the  district  courts  that          "reasonably complete findings at the trial court level invariably                                          14          obvious, the court must offer some statement as to why it  denied          statutory costs to a prevailing party.                    Adopting  this  rule  balances  the need  for  findings          against the proliferation of  busywork that threatens to inundate          the  district courts.   It  also parallels  an approach  that has          served us well in analogous contexts.  See, e.g., Foster v. Mydas                                                 ___  ____  ______    _____          Assocs., Inc., 943 F.2d 139, 141-43 (1st Cir. 1991) (reaffirming,          _____________          in the context  of both 42 U.S.C.   1988 and  Fed. R. Civ. P. 11,          that  a district  court, absent  a readily  apparent basis,  must          articulate the reasons  undergirding a fee award);  Figueroa-Ruiz                                                              _____________          v. Alegria, 905 F.2d 545,  549 (1st Cir. 1990) ("While we  do not             _______          hold  that  the  district  court  must  make  findings  and  give          explanations every time a party seeks sanctions under Rule 11, we          do  require a statement  when the reason for  the decision is not          obvious  or apparent  from the  record."); Figueroa-Rodriguez  v.                                                     __________________          Lopez-Rivera, 878 F.2d 1488, 1491 (1st Cir. 1988) (discussing the          ____________          need  for findings when the reasons  for invoking Fed. R. Civ. P.          16(f)'s sanction provisions are less than evident).                    2.  Application.  Our overview completed, we now  apply                    2.  Application.                        ___________          Rule 54(d)  to the facts of this case.  Appellants argue that the          district court  erred by summarily  precluding an award  of costs          under   Rule  54(d)   without   explanation   and  without   even          entertaining  a bill  of  costs.   We  think the  contention  has          partial merit.                                        ____________________          facilitate the appellate task."   United States v. De  Jesus, 984                                            _____________    _________          F.2d 21, 22 n.4 (1st Cir. 1993).                                          15                                          a.                                          a.                                          __                    To the extent that  the district court's order prevents          appellants   from   reclaiming   their   mandatory   cost-sharing          assessments  through  the medium  of  Rule 54(d),  we  discern no          error.  As evidenced by the record, these payments were primarily          directed into  the operating budgets  of the JDD  and DLP.   In a          prior ruling,  the district court explained  that the assessments          helped  subsidize   such  general  overhead  expenses   as  rent,          utilities, telephone charges, and staff salaries.  See Hotel Fire                                                             ___ __________          Litig., 142 F.R.D. at 46 & n.19.  We agree with Judge Acosta that          ______          28 U.S.C.    1920 does  not identify "[t]hese  general litigation          expenses . .  . as taxable."  Id. at 46; see also Wahl v. Carrier                                        ___        ___ ____ ____    _______          Mfg.  Co., 511 F.2d 209, 217 (7th Cir. 1975) (disallowing similar          _________          overhead expenses);  6  James W.  Moore et  al., Moore's  Federal                                                           ________________          Practice     54.77[8],  at 54-480  (2d  ed.  1993)  (stating that          ________          "general  overhead expense[s] . . . are not costs within [section          1920]  and Rule 54(d)").  Nor can parties dissect case-management          assessments in an attempt  to trace every last penny  and thereby          attribute fractional shares to expenses which, if freely incurred          by an individual litigant, might qualify as taxable costs.                    We  will  not paint  the lily.    Rule 54(d)  cannot be          stretched beyond  the parameters  defined in  section 1920.   See                                                                        ___          Denny, 880 F.2d at 1468; Templeman v. Chris Craft Corp., 770 F.2d          _____                    _________    _________________          245, 249-50 (1st Cir.), cert. denied, 474 U.S. 1021 (1985); Bosse                                  _____ ______                        _____          v. Litton Unit Handling Sys., 646 F.2d 689,  695 (1st Cir. 1981).             _________________________          Accordingly,  district courts  possess  no authority  under  Rule                                          16          54(d) to tax  as costs case-management charges of  a type or kind          unenumerated in 28 U.S.C.    1920, including, without limitation,          general overhead expenses paid pursuant to case-management orders          in  mass disaster  litigation.   It follows  inexorably  that the          court below correctly treated these expenditures as lying outside          the stunted reach of Rule 54(d).                                          b.                                          b.                                          __                     The district court's September 11, 1992 final judgment          regarding the  claims against  the pre-fire insurers  also barred          recovery  of  any ordinary  costs  incurred by  appellants.   The          district court  gave no  explanation for  its curt  preclusion of          taxable costs, and none is evident from the record.  Moreover, by          acting in so peremptory a manner, the court foreclosed appellants          from requesting  ordinary  costs in  the ordinary  fashion.   See                                                                        ___          generally  D.P.R. Loc.  R. 331.1  (allowing prevailing  party ten          _________          days  from entry of judgment in which  to file a verified bill of          costs).  On this record, we think that the  district court abused          its discretion by depriving appellants  of an opportunity to seek          ordinary costs, presumptively taxable under Rule 54(d), without a          word of explanation.12                                          c.                                          c.                                          __                    To sum up, Rule  54(d) provides appellants only limited          comfort; upon the filing of bills of costs, the pre-fire insurers                                        ____________________               12Appellants  indicate  that  they  incurred   some  taxable          photocopy expenses.  See  generally Rodriguez-Garcia, 904 F.2d at                               ___  _________ ________________          100 (holding certain photocopying expenses recoverable under Rule          54(d)).   We have adequate  reason to believe  that they may also          have incurred other expenses taxable as costs.                                          17          will  recover   any  itemized   expenses  that   are  statutorily          allowable, unless  the district court  offers a sound  reason for          denying costs.  However, to the extent that appellants invoke the          rule  as  a   means  of  retrieving  the  big-ticket  items  that          constitute the  centerpiece of these appeals    the court-ordered          cost-sharing assessments   they are fishing in an empty stream.                    B.  Reallocation of Court-Ordered Assessments.                    B.  Reallocation of Court-Ordered Assessments.                        _________________________________________                    Appellants  also  argue  that, even  if  the  mandatory          assessments fall outside  Rule 54(d)'s domain, they  may still be          reallocated.   This asseveration supposes a  federal court power,          unrelated  to Rule  54(d),  to redistribute,  after judgment,  an          initial division of discovery expenses among all parties, despite          the absence of an explicit reservation of the right to do so.                    We  think appellants' premise is sound.  We hold that a          district  court  possesses  the authority  to  reallocate  court-          imposed  case-management  expenses if,  in  the  exercise of  its          considered judgment, it determines  that equity and the interests          of justice so require.  In the sections that follow, we trace the          derivation of  that power, propose broad guidelines  for its use,          and discuss what remains to be done in this instance.                    1.   Source  of  Power.   The  exigencies  of  complex,                    1.   Source  of  Power.                         _________________          multidistrict litigation change the ordnance with which courtroom          battles are  fought.   Traditional procedures for  serving papers          and  gathering information  must  often give  way to  innovations          promoting  economy  and  efficiency.    See  Manual  for  Complex                                                  ___  ____________________          Litigation    20.22, at 15  (2d ed. 1985).   Moreover, the  sheer          __________                                          18          number of parties and issues produces a "critical need for early,          active involvement  by the judiciary."   Id.    20.1, at  5.   To                                                   ___          facilitate  this   involvement,  explicit  grants   of  authority          contained in the  Civil Rules, which supplement the trial court's          inherent  power  to  manage  litigation,  "enable  the  judge  to          exercise substantial control and  supervision over the conduct of          the litigation."  Id. at 6.                            ___                    Recent amendments to the Civil Rules have augmented the          trial judge's  arsenal of case-management weapons.   For example,          the 1983  overhaul of  Rule 16 "encourage[s]  pretrial management          that meets the needs of  modern litigation."  Fed. R. Civ.  P. 16          advisory  committee's notes.    The drafters  thought that  cases          would be disposed  of "more  efficiently and with  less cost  and          delay" if  "a  trial judge  intervene[s] personally  at an  early          stage to  assume judicial control  over a case."   Id.; see  also                                                             ___  ___  ____          Figueroa-Rodriguez,  878 F.2d  at 1490  (acknowledging that  in a          __________________          time "of increasingly  complicated cases and burgeoning  filings,          judges  must have at  their fingertips smooth-running, productive          machinery for conducting litigation and managing caseloads").                    In  this multidistrict litigation,  involving upward of          2000 parties and raising a googol of issues, Judge Acosta's power          to  mandate contributions  to,  inter alia,  a central  discovery                                          _____ ____          depository  can scarcely be doubted.   See Recticel,  859 F.2d at                                                 ___ ________          1001, 1004;  see also David  F. Herr, Multidistrict  Litigation                         ___ ____                 _________________________          9.7.3,  at  205  (1986)  (recognizing  "the potential  use  of  a          document  depository as  a  means of  facilitating  efficiency").                                          19          While no procedural rule directly addresses pretrial cost-sharing          orders  per se,  Rule  26(f) expressly  authorizes trial  judges,                  ___ __          following  discovery  conferences,  to  enter   orders  for  "the          allocation  of  expenses[]  as   are  necessary  for  the  proper          management of discovery."   Fed. R. Civ. P. 26(f).13   We believe          that  this rule  is  flexible enough  to serve  as the  source of          judicial authority  for imposing  cost-sharing orders in  complex          cases.14                    The  expense allocation  orders  Rule 26(f)  authorizes          "may be altered or  amended whenever justice so requires."   Fed.          R. Civ. P. 26(f).   For that reason, as  well as on the basis  of          common sense,  a trial  judge's power to  promulgate cost-sharing          orders must carry with  it the power to  readjust such orders  as          changed circumstances require.  Indeed, in denying a petition for          mandamus  addressed to  the  propriety of  the very  cost-sharing          orders here at issue, we acknowledged  the district court's power          to  "reshape  and  refashion   its  cost-sharing  orders  as  new          information comes to light, or as information already known takes          on added significance."  Recticel, 859 F.2d at 1004.  We reaffirm                                   ________                                        ____________________               13Fed. R. Civ. P. 26(f) was adopted in 1980 in the hope that          judicial intervention  would curb discovery  abuse.  See  Fed. R.                                                               ___          Civ.  P. 26(f) advisory  committee's notes.   Among other things,          the rule  interjects the trial court in  developing "a reasonable          program or plan for discovery."  Id.                                           ___               14This  court has already  remarked the  striking similarity          between ordinary discovery orders  and the case-management orders          that  Judge  Acosta tailored  for use  in  this litigation.   See                                                                        ___          Recticel, 859 F.2d at 1002-03.          ________                                          20          this message today,15  confident that our  reading of Rule  26(f)          does not loose  some strange  new beast to  prey on  unsuspecting          litigants.   In the last  analysis, a district  court's intrinsic          power to alter its  own directives is a familiar  one, applicable          to many other  sorts of pretrial orders.  See,  e.g., Poliquin v.                                                    ___   ____  ________          Garden Way,  Inc., ___ F.2d  ___, ___ (1st  Cir. 1993)  [Nos. 92-          _________________          1115, 92-1116, slip op.  at 20] (noting that  pretrial protective          orders  are "always subject to the inherent power of the district          court to relax or terminate the order, even after judgment").                    Consequently, we hold that,  despite the absence of any          language in a cost-sharing order  reserving a trial judge's right          to rearrange the burdens therein imposed  at a later date, "it is          certain beyond peradventure  that [a]  district court can  . .  .          entertain motions  for the reallocation of  expenses."  Recticel,                                                                  ________          859 F.2d at  1004-05.  This power is the  logical (and, we think,          necessary) extension of the court's authority to fashion pretrial          cost-sharing orders in the first place.                    To say  that the power to  reallocate assessments under          cost-sharing orders can fairly be implied from the Civil Rules is                                        ____________________               15While we emphasize that  the power we describe here  is an          implied  power derived  from the  Civil Rules,  we note  that the          Supreme Court  has, in limited circumstances,  sanctioned federal          court resort  to an  intrinsic power  analogous to  its statutory          prerogative to assess costs and attorneys' fees.  See Chambers v.                                                            ___ ________          NASCO,  Inc., 111  S. Ct. 2123,  2133 (1991)  (discussing federal          ____________          courts' inherent  power to shift fees  in certain circumstances);          Alyeska Pipeline  Serv. Co.  v. Wilderness  Soc'y, 421  U.S. 240,          ___________________________     _________________          258-59  (1975) (similar).  Be that as  it may, we need not decide          today whether, apart from the power derived from the Civil Rules,          a  district  court possesses  the  inherent  power to  effectuate          reallocation of cost-sharing assessments previously imposed.                                          21          not to say that  the district court's  exercise of that power  is          unbridled.  In our view, the power is coupled with an interest in          fairness  and its  exercise must,  therefore, comport  with first          principles of equity.   It is to this unexplored  terrain that we          now turn.                    2.   The Standards  Governing Reallocation.    Although                    2.   The Standards  Governing Reallocation.                         _____________________________________          cost-sharing  orders   are  sui   generis,  they  almost   always                                      ___   _______          constitute a way  of fueling an array of  hand-crafted procedural          devices  designed  to  sort  and  resolve  myriad  claims  in  an          equitable,   efficient,  comparatively  inexpensive  manner.    A          subsequent  decision  to readjust  the  burdens  imposed by  such          orders, and the specific redistribution that results, must remain          faithful to that  aim.16   The power to  readjust, then, must  be          exercised  in  accordance with  a  set  of equitable  principles,          shaped  by the  circumstances  indigenous to  the litigation  but          rooted in the concept  that court-imposed burdens should,  in the          end, balance derived benefits.  In the paragraphs that follow, we          touch lightly  upon  certain fundamental  principles that  should          inform the determination of whether a post-judgment  reallocation          of  court-ordered  expenses is  advisable,  and  if so,  to  what                                        ____________________               16We limit our discussion to cases where, as here, mandatory          cost-sharing  orders  are largely  silent  on  the matter  of  an          eventual  redistribution of expenses.   A district  court may, of          course, build into a cost-sharing order a mechanism for  eventual          redistribution, the  structure and propriety of  which would have          to be  considered on its own  merits against the backdrop  of the          particular litigation.  Indeed, the court below formulated such a          mechanism, but limited its  operation to cost-sharing assessments          levied  against plaintiffs'  attorneys.   See Pretrial  Order No.                                                    ___          127, at 39-40; see also supra note 2.                         ___ ____ _____                                          22          extent.                                                 a.                                          a.                                          __                    Upon   motion,  a   district   court  should   consider          reallocating costs after  entry of judgment when, with the acuity          of hindsight, it determines that a  party or group of parties has          significantly failed to derive the expected benefits from burdens          imposed  under  cost-sharing  orders   entered  earlier  in   the          litigation,  or has  derived  those benefits  to a  significantly          greater or  lesser extent than other  similarly situated parties.          This rule  dominates the constellation of factors  bearing on the          decision to reallocate.                                          b.                                          b.                                          __                    In  contrast  to the  well-recognized  presumption that          prevailing parties should recover  their taxable costs under Rule          54(d),  there is  no basis  for a  parallel presumption  that the          winners' case-management expenses should  be borne by the losers.          Thus,  a  prevailing  party  will  not  automatically  receive  a          favorable  reallocation,  but  must  persuade  the  court  of  an          entitlement  to one.   This conclusion  flows naturally  from the          idea that derived benefit is the shining star in the readjustment          galaxy:  when  all is said and done, the  benefit a party secures          from forced contributions to joint ventures in complex litigation          may  be unrelated,  or  vastly disproportionate,  to the  party's          success on the merits.                                          c.                                          c.                                          __                    To say  that prevailing parties  are not  presumptively                                          23          entitled to a favorable  reallocation of cost-sharing assessments          is not to say  that either the fact or the scope  of a litigant's          victory  is irrelevant to a district  court's reassessment of the          matter.   The inherent clarity of a  case and the ease with which          it  can be decided  without resort to  heroic measures ordinarily          affect the  degree of benefit  the prevailing party  obtains from          the availability of innovative procedural mechanisms.  Hence, the          extent  to which  a litigant  achieves a  swift, across-the-board          success   not   correlated   with  case-management   tools   must          necessarily  inform the  district court's  reallocation decision.          The  presence  of  knotty   issues,  fought,  in  the  Stalingrad          tradition,  from rock to  rock and tree  to tree, often  cuts the          other way.    Close  cases, particularly  those  that  are  fact-          dominated,  tend  to  be  cases  in  which   all  parties  derive          considerable benefit from the availability of sophisticated case-          management tools.                                          d.                                          d.                                          __                    When a  district court  considers a party's  request to          reallocate sums  previously assessed, the  requestor's ability to          shoulder  the expense  is  immaterial.   Cost-sharing orders  are          attempts  to distribute  systemic costs  in an  equitable manner;          they should not be  transmogrified into a method of  forcing deep          pockets,  whenever and for whatever reason they appear in a suit,          to  bear the  crushing financial  burdens of  complex litigation.          Equity in  readjusting cost-sharing  orders depends upon  who, in          the  end, garnered a  disproportionate slice of  the benefits the                                          24          orders  sought  to  provide, not  upon  who  can  best afford  to          pay.17   Although the  operative considerations are  not entirely          the   same,   this  principle   parallels  the   Sixth  Circuit's          longstanding view that a prevailing party's ability to pay his or          her own  costs is  an improper  basis for  refusing to  tax costs          against the loser under Rule 54(d).   See White & White, 786 F.2d                                                ___ _____________          at 730;  Lewis v. Pennington, 400 F.2d 806, 819 (6th Cir.), cert.                   _____    __________                                _____          denied, 393 U.S. 983 (1968).             ______                                          e.                                          e.                                          __                    Cost-sharing  orders  are  designed  to  inure  to  the          benefit  of  all contributing  parties.    A case's  history  and          particular  circumstances may  reveal  that some  parties carried          heavy,  even  excessive, loads,  while  other  parties enjoyed  a          relatively  free  ride.    Reallocating  cost-sharing assessments          affords  a  way  of  balancing  case-specific  inequities.    For          example,  a party's  interjection  of  unmeritorious issues  that          unnecessarily lengthen the litigation might  favor the conclusion          that others have paid too  much and the interjector has  paid too                                        ____________________               17We recognize  that the presence  of an indigent  party may          affect  the  reallocation  decision.     Cf.,  e.g.,  Neitzke  v.                                                   ___   ____   _______          Williams, 490 U.S. 319,  324 (1989) (discussing Congress's desire          ________          to "ensure that indigent litigants have meaningful access  to the          federal courts");  Adkins v. E. I.  DuPont de Nemours &  Co., 335                             ______    _______________________________          U.S.  331,   339  (1948)  (refusing  to   require  litigants  "to          contribute to payment of costs[] the last dollar they have or can          get"  before  becoming  entitled  to  forma  pauperis  standing);                                                _____  ________          Aggarwal v. Ponce Sch. of  Medicine, 745 F.2d 723, 728  (1st Cir.          ________    _______________________          1984) (warning  that courts  must go  slowly  in allowing  "toll-          booths [to]  be placed across the  courthouse doors"); Burroughs,                                                                 _________          741 F.2d at 1542 (allowing  a district court to deny costs  under          Rule 54(d) when  the losing party is indigent).   We do not probe          the  point, however, because  no party involved  in these appeals          has asserted such a claim.                                           25          little.   Cf. Lichter  Found., Inc. v.  Welch, 269 F.2d  142, 146                    ___ _____________________     _____          (6th Cir. 1959) (approving denials of costs to prevailing parties          under  Rule 54(d) on this basis).   A cost-readjustment analysis,          like all decisions grounded  in equity, must leave room  for such          case-specific factors.                                          f.                                          f.                                          __                    We believe that we have said enough to erect a flexible          framework for reallocation analysis  and, hopefully, to provide a          modicum of general guidance  to the district courts.   We caution          that the  relative weight  and impact of  relevant considerations          will vary from situation to situation, and, moreover, that, given          the  virtually  limitless number  of  permutations  likely to  be          encountered in civil litigation, our compendium of factors is not          all-encompassing.                    3.   Remedy.  The  question of remedy  remains.  It  is                    3.   Remedy.                         ______          clear  that an appellate court  is not the  most propitious forum          for  shaking up a preexisting expense allocation.  By definition,          cost-sharing  orders  originate  with  the district  court  as  a          component  of the  court's case-management  function.   Given the          district  judge's intimate  knowledge of the  circumstances under          which the imposts were conceived, his familiarity with the nature          and purposes of  the assessments, his  front row seat  throughout          the litigation, and his matchless ability to measure the benefits          and  burdens of  cost-sharing  to the  parties  in light  of  the          litigation's  progress  and stakes,  we  are  convinced that  the          district  judge  has   the  coign  of  vantage  best   suited  to                                          26          determining,  in the first instance, whether, and if so, how, the          initial cost-sharing orders should be modified.  We   are  keenly          aware  that this litigation has  exhibited a capacity  to chew up          endless  amounts  of  judicial  resources and  we  are  extremely          reluctant to prolong matters.   Here, however, the necessity  for          remanding is plain:  not only is the trial judge best equipped to          address the remaining  problems, but also,  as we explain  below,          there is at least a prima facie case for some reallocation of the                              _____ _____          assessments.   Indeed, the collocation of  circumstances strongly          suggests  that the  pre-fire insurers  did not  reap in  full the          benefits  associated with several  of the  procedural innovations          they helped to fund.  We run the gamut.                    More   than   half  of   each   appellant's  assessment          supplemented the budgets of the  JDC and JDD, facilities  devoted          to  the   economical  coordination   and  speedy   completion  of          discovery.   Because the  pre-fire insurers defeated  all adverse          claims  through dispositive  motions  short of  trial, on  purely          legal grounds,  the benefit  they derived from  these innovations          was most likely minimal.  The near-complete closure of  discovery          prior to appellants' appearance in the litigation, see supra p. 4                                                             ___ _____          & note 3, rendered the JDC, established to  stimulate expeditious          resolution of discovery disputes, of dubious value to appellants.          As for the JDD,  the documents housed there were  of questionable          relevance vis-a-vis appellants because they  were gathered during          earlier  litigation  phases  that  settled a  host  of  different          issues.   To be  sure, appellants probably  derived some  benefit                                          27          from  the facilities they helped  to fund.   Certainly, they were          free to  peruse whatever useful  evidence the JDD  did contain.18          What  is more,  the  DLP presumably  facilitated the  movement of          papers to appellants' behoof; and appellants probably saved money          through  the avoidance of  unnecessary duplication.   But,  it is          difficult to fathom how contributions on a par with  those of all          other  defendants to  fact  gathering largely  irrelevant to  the          claims against appellants constituted  the "most efficient use of          . . . [appellants'] resources."  Pretrial Order No. 127, at i.                    The early  stage at which the  district court dismissed          all claims  against appellants also  creates doubt as  to whether          the substantial assessments, geared largely toward efficient fact          gathering,  inured  to  appellants'  benefit  to  any  meaningful          degree.   The  pre-fire insurers  prevailed on  all claims,  as a          matter  of  law, without  going to  trial.   The  district court,          having  determined that no issue  of fact needed  debate and that          appellees'  arguments had no basis in law, see Hotel Fire Litig.,                                                     ___ _________________          802 F.  Supp. at 635, 644, might be hard-pressed to conclude that          appellants' huge expenditures,  diverted to facilities  designed,          in large part, to collect,  sort, and maintain factual documents,          were integral to, or even marginally connected with,  the pursuit          of their cause.                    In sum,  it  appears from  the  record before  us  that          appellants have a colorable  basis for arguing that they  derived                                        ____________________               18Nevertheless,  thirteen  appellants   contend  that   they          utilized  no  evidence contained  in  the  JDD  to support  their                    __          dispositive motions.                                          28          minimal  benefits  from  the   assessments.    Nonetheless,  this          hypothesis remains unproven.   There may be more here  than meets          the  eye; for one  thing, the appellate record  does not speak in          any  detail to  the equities.   Although  an appellate  court may          decline  to remand where  remanding would  be an  empty exercise,          see, e.g.,  Societe des Produits  Nestle, S.A. v.  Casa Helvetia,          ___  ____   __________________________________     ______________          Inc.,  982 F.2d  633, 642  (1st Cir.  1992) (declining  to remand          ____          where, once the court of appeals decided the correct rule of law,          the district  court's preexisting  findings of fact  rendered the          result obvious), that  is not the case  here.  Rather,  there are          pregnant  questions to be mulled  on remand    questions on which          the  trial  judge's  viewpoint   is  especially  important.    We          conclude, therefore,  that  the  case must  be  returned  to  the          district court for further proceedings  before Judge Acosta.   We          intimate  no  opinion  as to  the  appropriate  outcome  of those          proceedings.          V.  BANKRUPTCY OF AN AFFILIATED ENTITY          V.  BANKRUPTCY OF AN AFFILIATED ENTITY                    We  are  not yet  at  journey's  end.   Two  appellees,          Associates  and   HSI,  invoke  the   so-called  automatic   stay          provision, 11 U.S.C.   362 (1988), in an endeavor to  persuade us          that an  affiliated firm's bankruptcy  should have resulted  in a          stay of proceedings on appeal.  We are not convinced.                      The essential facts are as follows.  On August 5, 1991,          Holders  Capital   Corporation  (HoCap)  filed   for  bankruptcy.          Because  HSI is a wholly owned subsidiary of HoCap and Associates          is a limited partnership  whose general partner is also  a wholly                                          29          owned subsidiary  of HoCap, both appellees  assert that continued          prosecution of  the pre-fire insurers' appeals,  as against them,          constitutes an impermissible attempt  to obtain possession of the          debtor's property in violation of 11 U.S.C.   362(a)(3).                    This  assertion need not detain us.  As a general rule,          section  362(a)'s automatic  stay  provisions apply  only to  the          debtor in bankruptcy.   See  Austin v. Unarco  Indus., Inc.,  705                                  ___  ______    ____________________          F.2d 1, 4 (1st Cir.), cert.  dismissed, 463 U.S. 1247 (1983); see                                _____  _________                        ___          generally          _________          In re  Western Real  Estate Fund, Inc.,  922 F.2d 592,  600 (10th          ______________________________________          Cir.  1990), modified on other  grounds, 932 F.2d  898 (10th Cir.                       ________ __ _____  _______          1991).   As entities legally  distinct from HoCap,  see Parkview-                                                              ___ _________          Gem, Inc. v. Stein,  516 F.2d 807, 811  (8th Cir. 1975)  (holding          _________    _____          that  where  debtor,  qua  lessee, had  previously  assigned  all                                ___          leasehold  rights  to  a   subsidiary,  the  lessor's  action  to          terminate the lease  could not be  enjoined because, despite  the          fact  that the termination would likely have "an adverse [e]ffect          upon the debtor," no  claim was asserted against the  debtor); In                                                                         __          re  Bank Ctr.,  Ltd.,  15  B.R. 64,  65  (Bankr.  W.D. Pa.  1981)          ____________________          (refusing to stay  an action  against the partner  of a  bankrupt          partnership  because a  "partner  is a  separate entity  from the          partnership"), the two corporate  appellees are not presumptively          entitled to the  protection of  any automatic stay  which may  be          extant in the HoCap  bankruptcy proceeding.  Since these  appeals          implicate  no  attempt to  assert, enforce  or recover  any claim          against HoCap or its property, the appeals may proceed.                                          30          See 11 U.S.C.   362(a)(3) (staying actions to "obtain  possession          ___          of" or  "exercise control  over" the  bankrupt estate);  see also                                                                   ___ ____          Fragoso v. Lopez,      F.2d     ,      (1st Cir. 1993),  [No. 92-          _______    _____  ____      ____  ____          2046, slip op. at 14] (noting federal court reluctance to refrain          from "deciding legal issues  pertaining to a party involved  in a          federal  bankruptcy proceeding"); Picco v. Global Marine Drilling                                            _____    ______________________          Co., 900  F.2d 846, 850 (5th  Cir. 1990) ("The  automatic stay of          ___          the  bankruptcy  court  does  not  divest  all  other  courts  of          jurisdiction to hear  every claim that  is in any way  related to          the bankruptcy proceeding.").          VI.  CONCLUSION          VI.  CONCLUSION                    We need go no further.  We hold that the district court          erred   in  precluding,  without  explanation,  the  taxation  of          ordinary  costs under Rule 54(d) in favor of appellants (who were          the prevailing parties).  Hence, we remand to allow appellants an          opportunity to file bills of costs in the usual form.   The lower          court  did not err, however, in refusing to treat case-management          expenditures as  taxable costs within  the purview of  Rule 54(d)          and its statutory helpmeet, 28 U.S.C.   1920.                      We  also hold  that  the district  court possesses  the          implied  power, under  Fed.  R. Civ.  P.  26(f), to  revisit  the          initial allocations of case-management  expenses and readjust the          same as  equity may  require.  Because  the lower  court did  not          afford appellants a fair opportunity to seek such a reallocation,          we remand for that purpose as well.   Appellants shall file their          motions to  reallocate  with the  district  court no  later  than                                          31          thirty days from the date our mandate issues.19                    Vacated and remanded; one-half costs to appellants.                    Vacated and remanded; one-half costs to appellants.                    __________________________________________________                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          Nos. 92-2312               92-2313                        IN RE:  TWO APPEALS ARISING OUT OF THE                     SAN JUAN DUPONT PLAZA HOTEL FIRE LITIGATION.                              _________________________                                        ____________________               19In this connection we urge the district courts within this          circuit  to  consider framing  local  rules to  the  effect that,          henceforth,  any application  for  reallocation of  court-imposed          cost-sharing  expenses must be  filed within  thirty days  of the          entry of final judgment.   Cf. White, 455 U.S. at  454 (observing                                     ___ _____          that district  courts are free "to adopt local rules establishing          timeliness  standards for  the  filing of  claims for  attorney's          fees");  Obin  v. District  No. 9,  Int'l  Ass'n of  Machinists &                   ____     _______________________________________________          Aerospace   Workers,  651   F.2d   574,  583   (8th  Cir.   1981)          ___________________          (recommending  a rule  that claims  for  attorneys' fees  must be          filed within twenty-one days after entry of judgment).                                          32                    APPEALS FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                              _________________________                                        Before                            Selya and Cyr, Circuit Judges,                                           ______________                             and Fuste,* District Judge.                                         ______________                              _________________________                    Paul  K. Connolly,  Jr., with  whom Damian  R. LaPlaca,                    _______________________             __________________          LeBoeuf, Lamb, Leiby &  MacRae, Ralph W. Dau, Peter  B. Ackerman,          ______________________________  ____________  __________________          Jeffrey  W. Kilduff,  O'Melveny &  Myers, Raul  E. Gonzalez-Diaz,          ___________________   __________________  ______________________          A.J. Bennazar-Zequeira,  Gonzalez &  Bennazar, Andrew K.  Epting,          ______________________   ____________________  __________________          Jr., G. Trenholm Walker, Wise & Cole, Homer L. Marlow, William G.          ___  __________________  ___________  _______________  __________          Liston, Marlow,  Shofi, Connell, Velerius, Abrams,  Lowe & Adler,          ______  ________________________________________________________          Deborah A. Pitts, Hancock,  Rothert & Bunshoft, Bethany  K. Culp,          ________________  ____________________________  ________________          Patrick McCoy, Oppenheimer Wolff & Donnelly, Lon Harris, Harris &          _____________  ____________________________  __________  ________          Green,  Stuart  W. Axe,  Lester,  Schwab,  Katz &  Dwyer,  Adrian          _____   ______________   _______________________________   ______          Mercado,  Mercado  &   Soto,  Virgilio  Mendez   Cuesta,  Ernesto          _______   _________________   _________________________   _______          Rodriguez-Suris,  and Latimer, Biaggi,  Rachid, Rodriguez-Suris &          _______________       ___________________________________________          Godreau were on consolidated briefs, for appellants.          _______                    Gary L.  Bostwick, with  whom R.  Lance Belsome was  on                    _________________             _________________                                          33          brief, for appellees Hotel Systems International, et al.                    Alvaro  Calderon, with  whom  Will Kemp  and Monita  F.                    ________________              _________      __________          Sterling, PSC  Liaison, were  on brief, for  appellee Plaintiffs'          ________          Steering Committee.                              _________________________                                     June 4, 1993                              _________________________          _______________          *Of the District of Puerto Rico, sitting by designation.                                          34                    SELYA,  Circuit  Judge.    These  consolidated  appeals                    SELYA,  Circuit  Judge.                            ______________          require  us to grapple for the  first time with a looming problem          in  modern  federal  court practice:    how,  if  at all,  should          expenses  indigenous  to  a  court's handling  of  mass  disaster          litigation be reallocated  once the winners and losers  have been          judicially  determined?     Here,  the   appellants,  late-joined          defendants  and  defendants  in  cross-claim,  prevailed  in  the          underlying   litigation.     Nonetheless,  the   district  court,          coincident with  the  entry of  judgment, effectively  foreclosed          them  from either seeking  costs under Fed.  R. Civ.  P. 54(d) or          otherwise  lobbying  for  reallocation  of  several  hundreds  of          thousands  of  dollars   in  court-ordered  expense  assessments.          Finding  that  the court's  abrupt  slamming of  these  doors was          improvident, we vacate  the relevant portion of the  judgment and          remand for further proceedings.          I.  BACKGROUND          I.  BACKGROUND                    In 1987, the Judicial Panel on Multidistrict Litigation          appointed  the  Honorable  Raymond  L. Acosta,  a  United  States          District  Judge for the District  of Puerto Rico,  to handle some          270  cases  arising  out of  the  deadly  fire  that had  earlier          engulfed the  San  Juan Dupont  Plaza  Hotel.   See  In  re  Fire                                                          ___  ____________          Disaster  at Dupont Plaza Hotel, 660 F. Supp. 982 (J.P.M.L. 1987)          _______________________________          (per  curiam).   Judge Acosta's  stewardship  proved "a  model of          judicial craftsmanship and practical  ingenuity."  In re Nineteen                                                             ______________          Appeals  Arising  Out of  the San  Juan  Dupont Plaza  Hotel Fire          _________________________________________________________________          Litig.,  982 F.2d  603,  606 (1st  Cir. 1992).    Among the  many          ______          successful  innovations   that  brought   the  litigation   to  a          celeritous  conclusion were (1) the  creation of a Joint Document                                          35          Depository (JDD),  which housed  and copied for  distribution all          discovery materials, see Pretrial Order  No. 127 (Dec. 2,  1988),                               ___          at 66; (2) the  appointment of liaison counsels (plaintiffs'  and          defendants'), each of whom was responsible for dispersing filings          among  his or  her constituents, see  id. at  61-63; and  (3) the                                           ___  ___          formation  of  a Joint  Discovery  Committee  (JDC) dedicated  to          devising means  of expediting the litigation, see  In re Recticel                                                        ___  ______________          Foam  Corp., 859  F.2d  1000, 1001  (1st  Cir. 1988)  (describing          ___________          operation of JDC).  To fund these innovations, the district court          entered  a   series  of  case-management   orders  which  imposed          mandatory  assessments upon all  litigants.20   In this  way, the          court periodically  requisitioned fresh  monies as funds  on hand          were  depleted.  The orders were silent  as to (i) whether or not          the court planned to  readjust defendants' contributions in light          of future developments,  and (ii) the court's  authority, if any,          to effectuate such reallocations.21                                        ____________________               20Because the  mechanics of  the allocation process  are not          critical  for  present purposes,  we  supply  merely a  thumbnail          sketch.    The  Plaintiffs'  Steering  Committee  (PSC)  and  the          defendant San Juan Dupont Plaza Hotel Corporation were assessed a          total  of $100,000  to  defray the  JDD's  start-up costs.    See                                                                        ___          Pretrial Order No. 127, at 69-70.  Thereafter, each litigant paid          for JDD-related services actually used.  See id. at 70.  To cover                                                   ___ ___          costs  that were not offset  by service charges  (e.g., the JDD's                                                            ____          overhead   expenses),  the   district  court   imposed  mandatory          assessments.   Initially,  at  least, the  PSC  bore 15%  of  the          incremental cost and the defendants, collectively, bore 85%.  See                                                                        ___          id. at 71.  Within the defense collective, per-member assessments          ___          were presumably equal.               21We add  a  small qualifier  to this  statement.   Pretrial          Order No. 127 is a document in excess of 200 pages dealing with a          potpourri  of matters.  The  portion of the  order that discusses          defendants' assessments does not address either of the two points          mentioned in the text.   However, in the portion of the  document          that addresses  assessments imposed  on plaintiffs'  attorneys to          fund   the  PSC   and  enable   it   to  make   its  cost-sharing          contributions,   the   district  court   provides   for  possible                                          36                    Roughly  two  years  after   the  first  shots  in  the          litigation  had been fired, a group of defendants involved in the          hotel's ownership and operation  settled with the plaintiffs (the          fire  victims   and  their   families)   and  cross-claimed   for          indemnification against various insurers whose liability policies          had  expired before the fire started (the pre-fire insurers).  On          August  9, 1989,  the  plaintiffs  followed the  cross-claimants'          lead,  adding the  pre-fire insurers  as direct  defendants under          P.R. Laws Ann. tit.  26,    2001, 2003 (1976).  Because discovery          had  formally closed on December 15, 1988, see Pretrial Order No.                                                     ___          127, at 96-97, the pre-fire insurers' investigation  of the newly          emergent claims against them necessarily centered around a review          of documents stored in the JDD.22                    The   pre-fire   insurers  quickly   filed  dispositive          motions.  The district court,  faced with more pressing problems,          was slow in addressing  the motions.  Finally, the  court granted          them on September 11, 1992, see In re San Juan Dupont Plaza Hotel                                      ___ _________________________________          Fire Litig., 802 F.  Supp. 624 (D.P.R. 1992), aff'd, 989  F.2d 36          ___________                                   _____          (1st Cir.  1993),  entered  judgment in  favor  of  the  pre-fire                                        ____________________          "reallocation  of  expenses  based   upon  the  actual,  relative          recovery" achieved by the various plaintiffs.  Id. at 39.  At the                                                         ___          very  end of the document, the district court states that "[t]his          Order may be either amended or  modified by the Court sua  sponte                                                                ___  ______          or  upon good cause  shown."   Id. at 205.   None  of the parties                                         ___          argue  that either of the provisions we have identified relate to          the  possible  reallocation  of cost-sharing  assessments  levied          against  appellants (or any  defendants, for that  matter).  And,          none  of  the  other  orders  contain  any  language,  general or          specific, similar to that which we have quoted.                 22In one attempt to  conduct some independent discovery, the          pre-fire insurers moved to reopen discovery for ninety days.  The          docket  sheet indicates that this motion was granted on March 19,          1991, albeit only for a three-day period.                                          37          insurers on all claims,  and decreed that the parties  would bear          their own costs.                    On  appeal, seventeen  pre-fire insurers  complain that          the district court abused  its discretion by summarily precluding          both an  award of costs and  a complete or partial  refund of the          cost-sharing  assessments.23   The fire  victims, represented  by          the  Plaintiffs'   Steering  Committee  (PSC),  and   two  cross-          claimants,  Hotel  Systems International  (HSI) and  Dupont Plaza          Associates (Associates), filed opposition briefs and participated          in oral argument.          II.  NATURE OF THE STAKES          II.  NATURE OF THE STAKES                    In  the   expectation  that  describing   the  disputed          expenditures  in greater detail will  help to put  matters in the          proper perspective, we travel that route.                            A.  Court-Ordered Assessments.                            A.  Court-Ordered Assessments.                                _________________________                    The  vast  majority  of  appellants'  outlays  comprise          mandatory payments imposed  by six orders of  the district court.          See Pretrial Order No. 48 (Feb. 11,  1988); Pretrial Order No. 67          ___          (Apr. 18, 1988);  Pretrial Order No.  127, supra; Pretrial  Order                                                     _____          No. 135 (Jan. 17,  1989); Pretrial Order No. 212 (July 31, 1989);                                        ____________________               23The   appellants  are:    Continental  Insurance  Company,          Federal Insurance Company, First State Insurance Company, Granite          State Insurance Company, Highlands Insurance  Company, Industrial          Underwriters Insurance Company, International  Insurance Company,          Landmark Insurance Company, Protective National Insurance Company          of Omaha,  Puerto Rico American Insurance  Company, Safety Mutual          Casualty Corporation,  St. Paul Fire &  Marine Insurance Company,          St. Paul Mercury  Insurance Company,  California Union  Insurance          Company, Central National Insurance  Company of Omaha,  Insurance          Company  of  North  America,  and  Pacific   Employers  Insurance          Company.  The  latter four  carriers filed a  separate notice  of          appeal.   Because the arguments  are much the  same, we treat the          two appeals as a unit.                                          38          Order No.  259 (Aug. 21, 1990).   Although the first  four orders          eventuated  before  appellants  entered  the  fray, those  orders          required  appellants to  pay  the sums  assessed therein  shortly          after  filing entries of appearance.  See Pretrial Order No. 127,                                                ___          at  71;  Pretrial Order  No.  135, at  9.    Appellants paid  the          assessments  under  protest.24   The  compulsory  payments  total          $705,500.    Eighty-three  percent  of this  aggregate  amount             $586,500   represents assessments  levied under the four earliest          cost-sharing orders.                    Appellants'   tribute  helped   to  fund   the  various          instrumentalities that Judge Acosta had set in  place to expedite          the litigation.  Thus,  out of each insurer's total  contribution          ($41,500),  $18,000 went  toward  defraying  the JDD's  operating          expenses, see Pretrial Order  No. 127, at 72; $3,500  went toward                    ___          defraying the  JDC's expenses, see  id.; and $10,000  went toward                                         ___  ___          paying costs  associated with  the office of  Defendants' Liaison          Person (DLP).25   See  id.; Pretrial Order  No. 212, at  1; Order                            ___  ___          No. 259, at 1.   The district court originally intended  that the          remaining  $10,000  would subsidize  the  construction  of a  new          courtroom and related facilities.  See Pretrial Order No. 135, at                                             ___          9.   The  idea was  abandoned  and  the funds  in  question  were                                        ____________________               24We fully understand  appellants' submissiveness,  inasmuch          as  refusal to pay would have resulted in sanctions, see Pretrial                                                               ___          Order No.  127, at 72;  Pretrial Order No.  135, at 10,  and this          court had made  no secret  of its disinclination  to review  such          orders prior  to entry of final judgment.  See Recticel, 859 F.2d                                                     ___ ________          at 1006.               25The DLP was  responsible for receiving,  on behalf of  all          defendants, and  disseminating, among all defense  counsel, court          orders and discovery materials.   See Pretrial Order No.  127, at                                            ___          62-63.                                          39          eventually utilized  for operational  costs of  the JDD and  DLP.          See In re San Juan Dupont Plaza Hotel Fire Litig., 142 F.R.D. 41,          ___ _____________________________________________          46  n.20 (D.P.R.  1992).   Therefore, the figures  recited above,          insofar  as  they  pertain  to  the  JDD  and  DLP,  are  minimum          estimates.                                 B.  Ordinary Costs.                                 B.  Ordinary Costs.                                     ______________                    Presumably,  the payments  made pursuant  to the  cost-          sharing orders, though substantial, do  not comprise the whole of          appellants'  investment  in  this  sprawling  litigation.   Their          successful  defense  doubtless required  other,  more commonplace          expenditures,  such  as  photocopy  costs of  the  type  and kind          routinely  associated with  litigation.   See, e.g., 28  U.S.C.                                                      ___  ____          1920 (1988) (listing fees and expenses taxable as costs).          III.  WAIVER          III.  WAIVER                    Having  described  the   expenses  appellants  seek  to          recoup, we pause to  address a threshold matter.   The plaintiffs          submit that  the pre-fire insurers  waived any claim  for expense          recovery  by  failing  to  file  bills  of  costs after  judgment          entered.   See  id. (requiring bill  of costs  to be  filed).  We                     ___  ___          demur:  the doctrine of waiver presents no barrier to appellants'          attempt to recover court  costs or request a reallocation  of the          mandatory cost-sharing assessments.                      To  be sure, the failure  seasonably to file  a bill of          costs  with the  district  court may,  in certain  circumstances,          constitute a waiver of a party's right to recoup costs under Rule          54(d).   See  Mason  v. Belieu,  543 F.2d  215,  222 (D.C.  Cir.)                   ___  _____     ______          (vacating a cost award where plaintiffs had failed to file a bill          of costs), cert. denied, 429 U.S. 852 (1976).  There is no waiver                     _____ ______                                          40          here,  however,  because   the  district   court,  by   ordering,          coincident with the entry  of judgment, that each party  bear its          own costs,  preempted appellants' opportunity  to file a  bill of          costs    and did so  despite D.P.R.  Loc. R. 331.1,  which allows          prevailing  parties ten  days after  notice  of judgment  to file          bills of costs. In the face  of this flat ruling, the  subsequent          filing of an itemized  bill of costs would have served  no useful          purpose.26   The  law does  not require  litigants to  run fools'          errands.  Thus, a party who forgoes an obviously futile task will          not ordinarily be held thereby to have waived substantial rights.          See  Franki Found. Co. v. Alger-Rau & Assocs. Inc., 513 F.2d 581,          ___  _________________    ________________________          587 (3d Cir. 1975) (refusing to  allow waiver to be grounded in a          party's dereliction of  a futile  task); see  also Northern  Heel                                                   ___  ____ ______________          Corp. v.  Compo Indus., Inc., 851  F.2d 456, 461  (1st Cir. 1988)          _____     __________________          (stating, in a different  context, that "[t]he law should  not be          construed  idly to require parties  to perform futile  acts or to          engage in empty rituals").                    A  somewhat closer  question is whether  appellants, by          failing to  ask the  district court,  after judgment entered,  to          readjust the  mandatory assessments, thereby waived  the right to          raise that issue here.   We hold they have not.   Our decision is          largely pragmatic.   There is no  rule specifically limiting  the          time  within which  a  party  may make  a  request  for an  order          reallocating  case-management   expenses.    Cf.   White  v.  New                                                       ___   _____      ___                                        ____________________               26Similarly, given the clarity and definiteness of the trial          court's order,  a post-trial  motion for reconsideration  was not          required  as  a condition  precedent to  taking  an appeal.   See                                                                        ___          Sherrill v.  Royal Indus., Inc., 526 F.2d  507, 509 n.2 (8th Cir.          ________     __________________          1975);  Franki Found. Co. v.  Alger-Rau & Assocs.  Inc., 513 F.2d                  _________________     _________________________          581, 587 (3d Cir. 1975).                                          41          Hampshire  Dep't of  Employment Sec.,  455 U.S.  445,  455 (1982)          ____________________________________          (holding that no general federal rule governs the timing of post-          judgment  motions for  attorneys' fees  under 42 U.S.C.    1988).          Should  we  refuse  to  entertain  the  issue,  appellants  would          presumably  return to the  district court and  formally request a          reallocation.   Thus,  as  a practical  matter,  to abstain  from          considering  the   issue  now  would  only   prolong  an  already          protracted litigation.  To the extent that an issue is one of law          rather than fact, can  be resolved without doubt on  the existing          record, and is likely to arise in other cases, an appellate court          may, in the interests of justice, choose to overlook a procedural          default.    See Singleton  v. Wulff,  428  U.S. 106,  121 (1976);                      ___ _________     _____          United States v. La Guardia, 902 F.2d 1010, 1013 (1st Cir. 1990).          _____________    __________          Here,  we  think it  best to  exercise  our discretion,  meet the          problem  head-on,  and excuse  appellants'  failure  to move  for          reallocation below.          IV.  ANALYSIS          IV.  ANALYSIS                    We turn  now to the  meat of the  consolidated appeals.          Appellants  ask  us  to  order  that  they  be  afforded  a  fair          opportunity  to  recover  their   court  costs  and  cost-sharing          assessments  either under  Fed. R.  Civ. P.  54(d) or  under some          other source of  judicial power.   We address these  alternatives          separately.                                   A.  Rule 54(d).                                   A.  Rule 54(d).                                       __________                    Appellants assert that the district court's unexplained          denial of costs constituted an abuse of discretion.  Because they          prevailed on  all  claims  below,  their thesis  runs,  they  are          presumptively entitled to  recover their costs of suit under Fed.                                          42          R. Civ. P. 54(d)    and these include the  mandatory assessments.          In  order  to evaluate  this  multifaceted  contention, we  first          review  the  general operation  of  Rule  54(d), elucidating,  in          particular, the leeway  it gives  trial courts to  grant or  deny          costs  to  prevailing  parties.    We  then  analyze  the  rule's          implications in the context of this case.                    1.   General  Operation.   Congress has  enumerated the                    1.   General  Operation.                         __________________          type  of expenses that  a federal court  "may tax as  costs."  28          U.S.C.   1920.27   Rule 54(d) works in  tandem with the  statute.          It  provides, with  exceptions  not pertinent  here, that  "costs          shall  be allowed as of course to the prevailing party unless the          court otherwise directs."   Fed. R. Civ. P. 54(d).   The combined          effect  of  the  statute and  rule  is  to  cabin district  court          discretion in two ways.                    First,  section 1920  has  an esemplastic  effect.   It          fills  the void resulting from Rule 54(d)'s failure to define the          term  "costs," see Crawford Fitting  Co. v. J.  T. Gibbons, Inc.,                         ___ _____________________    ____________________                                        ____________________               27The section provides:              A judge . . . may tax as costs the following:                    (1) Fees of the clerk and marshal;                    (2) Fees of the court reporter for all or any                    part    of   the    stenographic   transcript                    necessarily obtained for use in the case;                    (3) Fees  and disbursements for  printing and                    witnesses;                    (4)  Fees for  exemplification and  copies of                    papers  necessarily obtained  for use  in the                    case;                    (5)  Docket fees  under section 1923  of this                    title;                    (6) Compensation of court  appointed experts,                    compensation of interpreters . . .  and costs                    of special interpretation services . . . .          28 U.S.C.   1920.                                          43          482 U.S. 437,  441 (1987) (holding  that "[section] 1920  defines          the  term `costs'  as  used in  Rule  54(d)"),  and in  that  way          constrains the district court's  power to determine which expense          categories constitute taxable costs.  In other words, the statute          and  rule, read together, signify that a district court lacks the          ability to assess "costs" under Rule 54(d) above and beyond those          that come within the statutory litany.  See id.                                                  ___ ___                    In light of the foregoing,  we conclude that Rule 54(d)          confers  no  discretion  on  federal courts  independent  of  the          statute  to  tax various types  of expenses as  costs.  See  id.;                                                                  ___  ___          accord Denny v. Westfield State College, 880 F.2d 1465, 1468 (1st          ______ _____    _______________________          Cir. 1989) (reasoning that, in light of Crawford, Rule 54(d) does                                                  ________          not constitute a separate source of judicial discretion); Freeman                                                                    _______          v.  Package  Mach.  Co., 865  F.2d  1331,  1346  (1st Cir.  1988)              ___________________          (similar).   Rather, the discretion  that Rule 54(d)  portends is          solely  a negative  discretion, "a  power to  decline to  tax, as                    ________          costs, the items  enumerated in   1920."   Crawford, 482  U.S. at                                                     ________          442; accord  Rodriguez-Garcia v. Davila,  904 F.2d  90, 100  (1st               ______  ________________    ______          Cir. 1990).                    We further believe that  this negative discretion   the          power to deny recovery  of costs that are categorically  eligible          for taxation under Rule 54(d)   operates in the long  shadow of a          background  presumption  favoring  cost  recovery  for prevailing          parties.   This  presumption emanates  from the  rule's language:          "costs  shall be allowed as of course."  Notwithstanding that the          rule  permits a nisi prius  court to deviate  from this baseline,                          ____ _____          see, e.g., Phetosomphone v. Allison Reed Group, Inc., 984 F.2d 4,          ___  ____  _____________    ________________________          9 (1st Cir. 1993); Heddinger v. Ashford Memorial Community Hosp.,                             _________    ________________________________                                          44          734 F.2d 81, 86 (1st Cir. 1984); Emerson v. National Cylinder Gas                                           _______    _____________________          Co.,  251 F.2d  152,  158 (1st  Cir. 1958),  awarding costs  to a          ___          prevailing  party is  the norm.   See  Delta  Air Lines,  Inc. v.                                            ___  _______________________          August,  450  U.S.  346,  352 (1981)  (stating  that  "prevailing          ______          plaintiffs presumptively  will obtain  costs under Rule  54(d)");          Crossman  v.  Marcoccio,  806  F.2d  329,  331  (1st  Cir.  1986)          ________      _________          (observing that Rule 54(d)  "generally permits prevailing parties          to recover  their costs"),  cert. denied,  481 U.S.  1029 (1987);                                      _____ ______          Castro  v. United  States,  775 F.2d  399,  410 (1st  Cir.  1985)          ______     ______________          (noting  that  a prevailing  party  "ordinarily  is entitled"  to          recoup the costs enumerated in section 1920).                    This   presumption,   then,   constitutes  the   second          constraint on a district court's ability to freewheel in the Rule          54(d) environment.   After all,  it is difficult  to dispute  the          proposition  that a  court's  discretion in  implementing a  rule          which  articulates  a  norm  is  more  confined  than  a  court's          discretion in applying a  nondirective rule.  See White  & White,                                                        ___ _______________          Inc.  v. American Hosp. Supply  Corp., 786 F.2d  728, 731-32 (6th          ____     ____________________________          Cir. 1986); Coyne-Delany Co.  v. Capital Dev. Bd., 717  F.2d 385,                      ________________     ________________          392 (7th Cir. 1983).                    Beyond  the  presumption  favoring  cost  recovery  for          prevailing parties, there is also fairly general agreement that a          district  court may  not exercise  its  discretion to  disallow a          prevailing  party's bill  of costs  in whole  or in  part without          articulating reasons.  See Schwarz v. Folloder, 767 F.2d 125, 131                                 ___ _______    ________          (5th Cir. 1985); Gilchrist  v. Bolger, 733 F.2d 1551,  1557 (11th                           _________     ______          Cir. 1984); Baez v. United States Dep't of Justice, 684 F.2d 999,                      ____    ______________________________          1004  &  n.28   (D.C.  Cir.  1982)  (collecting  cases  from  ten                                          45          circuits).  The Sixth Circuit has gone so far as to catalogue the          justifications that  it  deems acceptable  and  unacceptable  for          denying costs in  the Rule 54(d) milieu.  See  White & White, 786                                                    ___  _____________          F.2d  at 730.28   In  the Seventh  Circuit, costs  may be  denied          only when the  losing party is  indigent or "there has  been some          fault, misconduct, default, or other action worthy of penalty" on          the winner's side.  Burroughs v. Hills,  741 F.2d 1525, 1542 (7th                              _________    _____          Cir. 1984), cert. denied, 471 U.S. 1099 (1985).                      _____ ______                    To the  present, this court  has been  more muted  both          about  a district judge's  duty to explain a  denial of costs and          about  the  reasons  that  may  warrant  such  a  denial.29    In          addressing  those  subjects today,  we  stop  short of  requiring          district courts to  state reasons or  make elaborate findings  in          every case  when acting under Rule 54(d).  Instead, we hold that,          if the basis for denying costs is readily apparent on the face of          the record, a trial court need not explain its action  merely for                                        ____________________               28The White & White  court articulated four circumstances in                     _____________          which it believed costs might be denied (the taxable expenditures          are  unnecessary  or  unreasonably large;  the  prevailing  party          needlessly  prolonged the  proceedings; a  prevailing plaintiff's          recovery is so insignificant that his or her victory amounts to a          defeat;  the  issues  prove  to  be  close  and  difficult),  two          circumstances that  a district court must  ordinarily ignore (the          jury's seeming generosity; the  prevailing party's ability to pay          his  or  her own  costs),  and  two  circumstances which,  though          relevant,  are  insufficient,  standing   alone,  to  warrant  an          exercise of negative discretion (a losing party's good faith; the          propriety  with which the  loser conducted the  litigation).  See                                                                        ___          White & White, 786 F.2d at 730.           _____________               29We have,  however, reversed  a district court's  denial of          costs to a prevailing  party when the court neglected  to furnish          any valid explanation  for the  denial.  See  Templeman v.  Chris                                                   ___  _________     _____          Craft Corp., 770 F.2d 245, 249 (1st Cir.), cert. denied, 474 U.S.          ___________                                _____ ______          1021 (1985).                                          46          explanation's sake.30   If, however, the  situation is less  than          obvious, the court must offer some statement as to  why it denied          statutory costs to a prevailing party.                    Adopting this  rule  balances  the  need  for  findings          against the proliferation of  busywork that threatens to inundate          the  district courts.   It  also parallels  an approach  that has          served us well in analogous contexts.  See, e.g., Foster v. Mydas                                                 ___  ____  ______    _____          Assocs., Inc., 943 F.2d 139, 141-43 (1st Cir. 1991) (reaffirming,          _____________          in the context of both 42  U.S.C.   1988 and Fed. R. Civ.  P. 11,          that  a district  court, absent  a readily  apparent  basis, must          articulate the reasons  undergirding a fee  award); Figueroa-Ruiz                                                              _____________          v. Alegria, 905  F.2d 545, 549 (1st Cir. 1990)  ("While we do not             _______          hold  that  the  district  court  must  make  findings  and  give          explanations every time a party seeks sanctions under Rule 11, we          do require  a statement when the  reason for the decision  is not          obvious or  apparent  from the  record."); Figueroa-Rodriguez  v.                                                     __________________          Lopez-Rivera, 878 F.2d 1488, 1491 (1st Cir. 1988) (discussing the          ____________          need for findings when  the reasons for invoking Fed. R.  Civ. P.          16(f)'s sanction provisions are less than evident).                    2.  Application.  Our overview completed,  we now apply                    2.  Application.                        ___________          Rule 54(d) to the facts of  this case.  Appellants argue that the          district court erred  by summarily precluding  an award of  costs          under  Rule   54(d)   without  explanation   and   without   even          entertaining  a bill  of  costs.   We  think the  contention  has                                        ____________________               30Although  we do not impose  an absolute duty  to set forth          findings  in  all  cases,  we  remind the  district  courts  that          "reasonably complete findings at the trial court level invariably          facilitate the appellate task."   United States v. De  Jesus, 984                                            _____________    _________          F.2d 21, 22 n.4 (1st Cir. 1993).                                          47          partial merit.                                          a.                                          a.                                          __                    To the extent that  the district court's order prevents          appellants   from   reclaiming   their   mandatory   cost-sharing          assessments through  the  medium of  Rule  54(d), we  discern  no          error.  As evidenced by the record, these payments were primarily          directed into the  operating budgets of  the JDD and  DLP.  In  a          prior ruling,  the district court explained  that the assessments          helped   subsidize  such  general   overhead  expenses  as  rent,          utilities, telephone charges, and staff salaries.  See Hotel Fire                                                             ___ __________          Litig., 142 F.R.D. at 46 & n.19.  We agree with Judge Acosta that          ______          28 U.S.C.    1920 does  not identify "[t]hese  general litigation          expenses . . . as taxable."  Id. at 46; see also Wahl  v. Carrier                                       ___        ___ ____ ____     _______          Mfg.  Co., 511 F.2d 209, 217 (7th Cir. 1975) (disallowing similar          _________          overhead  expenses); 6  James W.  Moore et  al., Moore's  Federal                                                           ________________          Practice    54.77[8],  at  54-480  (2d  ed. 1993)  (stating  that          ________          "general  overhead expense[s] . . . are not costs within [section          1920] and Rule 54(d)").  Nor can parties  dissect case-management          assessments in an attempt  to trace every last penny  and thereby          attribute fractional shares to expenses which, if freely incurred          by an individual litigant, might qualify as taxable costs.                    We  will  not paint  the lily.    Rule 54(d)  cannot be          stretched beyond  the parameters  defined in section  1920.   See                                                                        ___          Denny, 880 F.2d at 1468; Templeman v. Chris Craft Corp., 770 F.2d          _____                    _________    _________________          245, 249-50 (1st Cir.), cert. denied, 474 U.S. 1021 (1985); Bosse                                  _____ ______                        _____          v. Litton Unit Handling Sys., 646  F.2d 689, 695 (1st Cir. 1981).             _________________________          Accordingly,  district courts  possess  no  authority under  Rule          54(d) to tax as costs case-management  charges of a type or  kind                                          48          unenumerated in 28 U.S.C.    1920, including, without limitation,          general overhead expenses paid pursuant to case-management orders          in mass  disaster litigation.   It  follows  inexorably that  the          court below correctly treated these expenditures as lying outside          the stunted reach of Rule 54(d).                                          b.                                          b.                                          __                     The district court's September 11, 1992 final judgment          regarding the  claims against  the pre-fire insurers  also barred          recovery  of any  ordinary  costs incurred  by  appellants.   The          district court  gave no  explanation for  its curt preclusion  of          taxable costs, and none is evident from the record.  Moreover, by          acting in so peremptory a manner, the court foreclosed appellants          from  requesting  ordinary costs  in the  ordinary fashion.   See                                                                        ___          generally  D.P.R. Loc.  R. 331.1  (allowing prevailing  party ten          _________          days from entry  of judgment in which to file  a verified bill of          costs).  On this record, we think that the district  court abused          its discretion by depriving appellants  of an opportunity to seek          ordinary costs, presumptively taxable under Rule 54(d), without a          word of explanation.31                                          c.                                          c.                                          __                    To sum up, Rule  54(d) provides appellants only limited          comfort; upon the filing of bills of costs, the pre-fire insurers          will   recover  any  itemized   expenses  that   are  statutorily          allowable, unless  the district court  offers a sound  reason for                                        ____________________               31Appellants  indicate  that  they  incurred   some  taxable          photocopy expenses.  See  generally Rodriguez-Garcia, 904 F.2d at                               ___  _________ ________________          100 (holding certain photocopying expenses recoverable under Rule          54(d)).   We have adequate  reason to believe  that they may also          have incurred other expenses taxable as costs.                                          49          denying costs.  However, to the extent that appellants invoke the          rule  as  a  means  of  retrieving  the   big-ticket  items  that          constitute the  centerpiece of these appeals    the court-ordered          cost-sharing assessments   they are fishing in an empty stream.                    B.  Reallocation of Court-Ordered Assessments.                    B.  Reallocation of Court-Ordered Assessments.                        _________________________________________                    Appellants  also  argue  that, even  if  the  mandatory          assessments fall  outside Rule 54(d)'s domain, they  may still be          reallocated.   This asseveration supposes a  federal court power,          unrelated  to Rule  54(d),  to redistribute,  after judgment,  an          initial division of discovery expenses among all parties, despite          the absence of an explicit reservation of the right to do so.                    We  think appellants' premise is sound.  We hold that a          district  court  possesses  the authority  to  reallocate  court-          imposed  case-management  expenses if,  in  the  exercise of  its          considered judgment, it determines  that equity and the interests          of justice so require.  In the sections that follow, we trace the          derivation of that  power, propose broad guidelines  for its use,          and discuss what remains to be done in this instance.                    1.   Source  of  Power.   The  exigencies  of  complex,                    1.   Source  of  Power.                         _________________          multidistrict litigation change the ordnance with which courtroom          battles are  fought.   Traditional procedures for  serving papers          and  gathering information  must  often give  way to  innovations          promoting  economy  and  efficiency.    See  Manual  for  Complex                                                  ___  ____________________          Litigation    20.22, at 15  (2d ed. 1985).   Moreover,  the sheer          __________          number of parties and issues produces a "critical need for early,          active involvement  by the judiciary."   Id.    20.1, at  5.   To                                                   ___          facilitate  this   involvement,  explicit  grants   of  authority          contained in the  Civil Rules, which supplement the trial court's                                          50          inherent  power  to  manage  litigation,  "enable  the  judge  to          exercise substantial control and  supervision over the conduct of          the litigation."  Id. at 6.                            ___                    Recent amendments to the Civil Rules have augmented the          trial judge's  arsenal of case-management weapons.   For example,          the 1983  overhaul of  Rule 16 "encourage[s]  pretrial management          that  meets the needs of modern litigation."   Fed. R. Civ. P. 16          advisory  committee's notes.    The drafters  thought that  cases          would be disposed  of "more  efficiently and with  less cost  and          delay"  if "a  trial judge  intervene[s] personally  at  an early          stage to  assume judicial control  over a case."   Id.; see  also                                                             ___  ___  ____          Figueroa-Rodriguez,  878 F.2d  at 1490  (acknowledging that  in a          __________________          time "of  increasingly complicated cases and  burgeoning filings,          judges must  have at their fingertips  smooth-running, productive          machinery for conducting litigation and managing caseloads").                    In this multidistrict  litigation, involving upward  of          2000 parties and raising a googol of issues, Judge Acosta's power          to  mandate contributions  to,  inter alia,  a central  discovery                                          _____ ____          depository  can scarcely be doubted.   See Recticel,  859 F.2d at                                                 ___ ________          1001,  1004; see also  David F. Herr,  Multidistrict Litigation                         ___ ____                  ________________________          9.7.3,  at 205  (1986)  (recognizing  "the  potential  use  of  a          document  depository  as a  means  of  facilitating efficiency").          While no procedural rule directly addresses pretrial cost-sharing          orders  per se,  Rule  26(f) expressly  authorizes trial  judges,                  ___ __          following   discovery  conferences,  to  enter  orders  for  "the          allocation  of  expenses[]  as   are  necessary  for  the  proper                                          51          management of discovery."   Fed. R. Civ. P. 26(f).32   We believe          that  this rule  is  flexible enough  to serve  as the  source of          judicial authority  for imposing cost-sharing  orders in  complex          cases.33                    The expense  allocation  orders Rule  26(f)  authorizes          "may be altered or  amended whenever justice so requires."   Fed.          R. Civ. P.  26(f).  For that  reason, as well as on  the basis of          common sense,  a trial  judge's power to  promulgate cost-sharing          orders must carry with  it the power to  readjust such orders  as          changed circumstances require.  Indeed, in denying a petition for          mandamus  addressed to  the  propriety of  the very  cost-sharing          orders here  at issue, we acknowledged the district court's power          to  "reshape  and  refashion   its  cost-sharing  orders  as  new          information comes to light, or as information already known takes          on added significance."  Recticel, 859 F.2d at 1004.  We reaffirm                                   ________          this message today,34  confident that our  reading of Rule  26(f)                                        ____________________               32Fed. R. Civ. P. 26(f) was adopted in 1980 in the hope that          judicial intervention  would curb discovery  abuse.  See  Fed. R.                                                               ___          Civ.  P. 26(f) advisory  committee's notes.   Among other things,          the  rule interjects the trial  court in developing "a reasonable          program or plan for discovery."  Id.                                           ___               33This court  has already remarked  the striking  similarity          between ordinary discovery orders  and the case-management orders          that  Judge  Acosta tailored  for use  in  this litigation.   See                                                                        ___          Recticel, 859 F.2d at 1002-03.          ________               34While we emphasize that  the power we describe here  is an          implied  power derived  from the  Civil Rules,  we note  that the          Supreme Court  has, in limited  circumstances, sanctioned federal          court  resort to an  intrinsic power  analogous to  its statutory          prerogative to assess costs and attorneys' fees.  See Chambers v.                                                            ___ ________          NASCO,  Inc., 111  S. Ct.  2123, 2133 (1991)  (discussing federal          ____________          courts' inherent  power to shift fees  in certain circumstances);          Alyeska Pipeline Serv.  Co. v.  Wilderness Soc'y,  421 U.S.  240,          ___________________________     ________________          258-59 (1975) (similar).   Be that as it may,  we need not decide          today whether, apart from the power derived from the Civil Rules,          a  district  court possesses  the  inherent  power to  effectuate                                          52          does not loose  some strange  new beast to  prey on  unsuspecting          litigants.   In the  last analysis, a  district court's intrinsic          power to alter its  own directives is a familiar  one, applicable          to many other  sorts of pretrial orders.  See,  e.g., Poliquin v.                                                    ___   ____  ________          Garden Way, Inc.,  ___ F.2d ___,  ___ (1st Cir.  1993) [Nos.  92-          ________________          1115, 92-1116, slip  op. at 20] (noting  that pretrial protective          orders  are "always subject to the inherent power of the district          court to relax or terminate the order, even after judgment").                    Consequently, we hold that,  despite the absence of any          language in a  cost-sharing order reserving a trial judge's right          to rearrange the burdens therein imposed  at a later date, "it is          certain beyond peradventure  that [a]  district court can  . .  .          entertain motions  for the reallocation of  expenses."  Recticel,                                                                  ________          859 F.2d at 1004-05.   This power is the logical (and,  we think,          necessary) extension of the court's authority to fashion pretrial          cost-sharing orders in the first place.                    To say  that the power to  reallocate assessments under          cost-sharing orders can fairly be implied from the Civil Rules is          not to say that  the district court's  exercise of that power  is          unbridled.  In our view, the power is coupled with an interest in          fairness  and its  exercise must,  therefore, comport  with first          principles of equity.   It is to this unexplored  terrain that we          now turn.                    2.   The Standards  Governing Reallocation.    Although                    2.   The Standards  Governing Reallocation.                         _____________________________________          cost-sharing   orders  are   sui  generis,  they   almost  always                                       ___  _______          constitute a way  of fueling an array  of hand-crafted procedural                                        ____________________          reallocation of cost-sharing assessments previously imposed.                                          53          devices  designed  to  sort  and  resolve  myriad  claims  in  an          equitable,  efficient,  comparatively  inexpensive  manner.     A          subsequent  decision  to readjust  the  burdens  imposed by  such          orders, and the specific redistribution that results, must remain          faithful to that  aim.35  The  power to readjust,  then, must  be          exercised  in  accordance with  a  set  of equitable  principles,          shaped  by the  circumstances  indigenous to  the litigation  but          rooted in the  concept that court-imposed burdens  should, in the          end, balance derived benefits.  In the paragraphs that follow, we          touch  lightly upon  certain  fundamental principles  that should          inform  the determination of whether a post-judgment reallocation          of  court-ordered  expenses  is advisable,  and  if  so,  to what          extent.                                                 a.                                          a.                                          __                    Upon   motion,  a   district   court  should   consider          reallocating costs after entry of judgment when, with the  acuity          of hindsight, it  determines that a party or group of parties has          significantly failed to derive the expected benefits from burdens          imposed  under  cost-sharing  orders   entered  earlier  in   the          litigation,  or has  derived  those benefits  to a  significantly          greater or  lesser extent than other  similarly situated parties.          This rule dominates the  constellation of factors bearing  on the                                        ____________________               35We limit our discussion to cases where, as here, mandatory          cost-sharing  orders  are largely  silent  on  the matter  of  an          eventual  redistribution of expenses.   A district  court may, of          course, build into a cost-sharing order a mechanism for  eventual          redistribution, the  structure and propriety of  which would have          to be  considered on its own  merits against the backdrop  of the          particular litigation.  Indeed, the court below formulated such a          mechanism, but limited its  operation to cost-sharing assessments          levied  against plaintiffs'  attorneys.   See Pretrial  Order No.                                                    ___          127, at 39-40; see also supra note 2.                         ___ ____ _____                                          54          decision to reallocate.                                          b.                                          b.                                          __                    In  contrast to  the  well-recognized presumption  that          prevailing parties should recover  their taxable costs under Rule          54(d),  there is  no basis  for a  parallel presumption  that the          winners' case-management expenses should  be borne by the losers.          Thus,  a  prevailing  party  will  not  automatically  receive  a          favorable  reallocation,  but  must  persuade  the  court  of  an          entitlement to  one.  This  conclusion flows  naturally from  the          idea that derived benefit is the shining star in the readjustment          galaxy:  when all is  said and done, the benefit a  party secures          from forced contributions to joint ventures in complex litigation          may  be unrelated,  or  vastly disproportionate,  to the  party's          success on the merits.                                          c.                                          c.                                          __                    To  say that prevailing  parties are  not presumptively          entitled to a favorable reallocation of cost-sharing  assessments          is not to say that either  the fact or the scope of a  litigant's          victory  is irrelevant to a  district court's reassessment of the          matter.  The inherent clarity  of a case and the ease  with which          it can  be decided without  resort to heroic  measures ordinarily          affect the degree  of benefit the  prevailing party obtains  from          the availability of innovative procedural mechanisms.  Hence, the          extent  to which  a litigant  achieves a  swift, across-the-board          success   not  correlated   with   case-management   tools   must          necessarily  inform the  district court's  reallocation decision.          The  presence  of  knotty   issues,  fought,  in  the  Stalingrad          tradition, from  rock to  rock and tree  to tree, often  cuts the                                          55          other way.    Close  cases, particularly  those  that  are  fact-          dominated,  tend  to  be  cases  in  which   all  parties  derive          considerable benefit from the availability of sophisticated case-          management tools.                                          d.                                          d.                                          __                    When a  district court  considers a party's  request to          reallocate sums  previously assessed, the requestor's  ability to          shoulder  the expense  is  immaterial.   Cost-sharing orders  are          attempts  to distribute  systemic costs  in an  equitable manner;          they should not be  transmogrified into a method of  forcing deep          pockets,  whenever and for whatever reason they appear in a suit,          to  bear the  crushing financial  burdens of  complex litigation.          Equity in  readjusting cost-sharing  orders depends upon  who, in          the  end, garnered a  disproportionate slice of  the benefits the          orders  sought  to  provide, not  upon  who  can  best afford  to          pay.36   Although the  operative considerations are  not entirely          the   same,  this   principle   parallels  the   Sixth  Circuit's          longstanding view that a prevailing party's ability to pay his or          her own  costs is  an improper basis  for refusing  to tax  costs                                        ____________________               36We recognize  that the presence  of an indigent  party may          affect  the  reallocation  decision.     Cf.,  e.g.,  Neitzke  v.                                                   ___   ____   _______          Williams, 490 U.S. 319,  324 (1989) (discussing Congress's desire          ________          to "ensure that indigent litigants have meaningful access  to the          federal courts");  Adkins v. E. I.  DuPont de Nemours &  Co., 335                             ______    _______________________________          U.S.  331,   339  (1948)  (refusing  to   require  litigants  "to          contribute to payment of costs[] the last dollar they have or can          get"  before  becoming  entitled  to  forma  pauperis  standing);                                                _____  ________          Aggarwal v. Ponce Sch. of  Medicine, 745 F.2d 723, 728  (1st Cir.          ________    _______________________          1984) (warning  that courts  must go  slowly  in allowing  "toll-          booths [to]  be placed across the  courthouse doors"); Burroughs,                                                                 _________          741 F.2d at 1542 (allowing  a district court to deny costs  under          Rule 54(d) when  the losing party is indigent).   We do not probe          the  point, however, because  no party involved  in these appeals          has asserted such a claim.                                           56          against the loser under Rule 54(d).  See White &  White, 786 F.2d                                               ___ ______________          at 730; Lewis v. Pennington, 400 F.2d 806, 819  (6th Cir.), cert.                  _____    __________                                 _____          denied, 393 U.S. 983 (1968).             ______                                          e.                                          e.                                          __                    Cost-sharing  orders  are  designed  to  inure  to  the          benefit  of  all contributing  parties.    A case's  history  and          particular  circumstances may  reveal that  some parties  carried          heavy,  even  excessive, loads,  while  other  parties enjoyed  a          relatively  free  ride.   Reallocating  cost-sharing  assessments          affords  a  way  of  balancing  case-specific  inequities.    For          example,  a  party's interjection  of  unmeritorious issues  that          unnecessarily lengthen  the litigation might favor the conclusion          that  others have paid too much  and the interjector has paid too          little.   Cf.  Lichter Found., Inc.  v. Welch, 269  F.2d 142, 146                    ___  ____________________     _____          (6th Cir. 1959) (approving denials of costs to prevailing parties          under Rule  54(d) on this basis).   A cost-readjustment analysis,          like all decisions grounded  in equity, must leave room  for such          case-specific factors.                                          f.                                          f.                                          __                    We believe that we have said enough to erect a flexible          framework for reallocation analysis  and, hopefully, to provide a          modicum of general guidance  to the district courts.   We caution          that the  relative weight  and impact of  relevant considerations          will vary from situation to situation, and, moreover, that, given          the  virtually  limitless number  of  permutations  likely to  be          encountered in civil litigation, our compendium of factors is not          all-encompassing.                    3.   Remedy.   The question of  remedy remains.   It is                    3.   Remedy.                         ______                                          57          clear  that an appellate court  is not the  most propitious forum          for shaking up a preexisting expense allocation.   By definition,          cost-sharing  orders  originate  with  the district  court  as  a          component  of the  court's case-management  function.   Given the          district judge's  intimate knowledge  of the circumstances  under          which the imposts were conceived, his familiarity with the nature          and purposes of  the assessments, his  front row seat  throughout          the litigation, and his matchless ability to measure the benefits          and  burdens of  cost-sharing  to the  parties  in light  of  the          litigation's  progress  and stakes,  we  are  convinced that  the          district  judge  has  the  coign   of  vantage  best  suited   to          determining,  in the first instance, whether, and if so, how, the          initial cost-sharing orders should be modified.  We   are  keenly          aware  that this litigation has  exhibited a capacity  to chew up          endless  amounts  of  judicial  resources and  we  are  extremely          reluctant to  prolong matters.  Here, however,  the necessity for          remanding is plain:  not only is the trial judge best equipped to          address the  remaining problems, but  also, as we  explain below,          there is at least a prima facie case for some reallocation of the                              _____ _____          assessments.   Indeed, the collocation of  circumstances strongly          suggests  that the  pre-fire insurers  did not  reap in  full the          benefits associated with  several of  the procedural  innovations          they helped to fund.  We run the gamut.                    More   than  half   of   each  appellant's   assessment          supplemented the  budgets of the JDC and  JDD, facilities devoted          to  the   economical  coordination   and  speedy  completion   of          discovery.   Because the  pre-fire insurers defeated  all adverse          claims  through dispositive  motions  short of  trial, on  purely                                          58          legal grounds,  the benefit  they derived from  these innovations          was most likely minimal.  The near-complete  closure of discovery          prior to appellants' appearance in the litigation, see supra p. 4                                                             ___ _____          & note 3, rendered the JDC,  established to stimulate expeditious          resolution of discovery disputes, of dubious value to appellants.          As for the JDD,  the documents housed there were  of questionable          relevance vis-a-vis appellants because  they were gathered during          earlier  litigation  phases  that  settled a  host  of  different          issues.   To  be sure, appellants  probably derived  some benefit          from  the facilities they helped  to fund.   Certainly, they were          free  to peruse whatever  useful evidence the  JDD did contain.37          What is  more, the  DLP presumably  facilitated  the movement  of          papers to appellants' behoof; and appellants probably saved money          through the  avoidance of  unnecessary duplication.   But, it  is          difficult to fathom how contributions on  a par with those of all          other  defendants to  fact  gathering largely  irrelevant to  the          claims against appellants constituted  the "most efficient use of          . . . [appellants'] resources."  Pretrial Order No. 127, at i.                    The early  stage at which the  district court dismissed          all  claims against appellants  also creates doubt  as to whether          the substantial assessments, geared largely toward efficient fact          gathering,  inured  to  appellants'  benefit  to  any  meaningful          degree.   The  pre-fire insurers  prevailed on  all claims,  as a          matter  of  law, without  going to  trial.   The  district court,          having  determined that no issue  of fact needed  debate and that                                        ____________________               37Nevertheless,  thirteen  appellants   contend  that   they          utilized  no  evidence contained  in  the  JDD  to support  their                    __          dispositive motions.                                          59          appellees'  arguments had no basis in law, see Hotel Fire Litig.,                                                     ___ _________________          802 F. Supp. at 635, 644, might be hard-pressed  to conclude that          appellants' huge  expenditures, diverted to  facilities designed,          in large part, to collect, sort,  and maintain factual documents,          were  integral to, or even marginally connected with, the pursuit          of their cause.                    In  sum,  it appears  from  the record  before  us that          appellants have a  colorable basis for arguing  that they derived          minimal  benefits  from  the  assessments.     Nonetheless,  this          hypothesis remains unproven.   There may be more here  than meets          the  eye; for one thing,  the appellate record  does not speak in          any  detail to  the equities.   Although  an appellate  court may          decline to remand  where remanding  would be  an empty  exercise,          see,  e.g., Societe des  Produits Nestle, S.A.  v. Casa Helvetia,          ___   ____  __________________________________     ______________          Inc.,  982 F.2d  633, 642  (1st Cir.  1992) (declining  to remand          ____          where, once the court of appeals decided the correct rule of law,          the district  court's preexisting  findings of fact  rendered the          result obvious), that  is not the case  here.  Rather, there  are          pregnant  questions to be mulled  on remand    questions on which          the  trial  judge's  viewpoint   is  especially  important.    We          conclude,  therefore,  that  the case  must  be  returned  to the          district court for further  proceedings before Judge Acosta.   We          intimate  no  opinion as  to  the  appropriate  outcome of  those          proceedings.          V.  BANKRUPTCY OF AN AFFILIATED ENTITY          V.  BANKRUPTCY OF AN AFFILIATED ENTITY                    We  are  not yet  at  journey's  end.   Two  appellees,          Associates  and   HSI,  invoke   the  so-called   automatic  stay          provision, 11 U.S.C.    362 (1988), in an endeavor to persuade us                                          60          that an affiliated  firm's bankruptcy should  have resulted in  a          stay of proceedings on appeal.  We are not convinced.                      The essential facts are as follows.  On August 5, 1991,          Holders  Capital  Corporation   (HoCap)  filed  for   bankruptcy.          Because  HSI is a wholly owned subsidiary of HoCap and Associates          is a limited partnership  whose general partner is also  a wholly          owned subsidiary  of HoCap, both appellees  assert that continued          prosecution of  the pre-fire insurers' appeals,  as against them,          constitutes an impermissible attempt  to obtain possession of the          debtor's property in violation of 11 U.S.C.   362(a)(3).                    This  assertion need not detain us.  As a general rule,          section  362(a)'s automatic  stay  provisions apply  only to  the          debtor in bankruptcy.   See  Austin v. Unarco  Indus., Inc.,  705                                  ___  ______    ____________________          F.2d 1,  4 (1st Cir.), cert. dismissed, 463 U.S. 1247 (1983); see                                 _____ _________                        ___          generally          _________          In re Western  Real Estate Fund,  Inc., 922 F.2d  592, 600  (10th          ______________________________________          Cir.  1990), modified on other  grounds, 932 F.2d  898 (10th Cir.                       ________ __ _____  _______          1991).   As entities legally  distinct from HoCap,  see Parkview-                                                              ___ _________          Gem, Inc. v. Stein,  516 F.2d 807,  811 (8th Cir. 1975)  (holding          _________    _____          that  where  debtor,  qua  lessee, had  previously  assigned  all                                ___          leasehold  rights  to  a   subsidiary,  the  lessor's  action  to          terminate the lease  could not be  enjoined because, despite  the          fact  that the termination would likely have "an adverse [e]ffect          upon the debtor," no  claim was asserted against the  debtor); In                                                                         __          re  Bank Ctr.,  Ltd.,  15  B.R. 64,  65  (Bankr. W.D.  Pa.  1981)          ____________________          (refusing to stay  an action  against the partner  of a  bankrupt          partnership  because a  "partner  is a  separate entity  from the          partnership"), the two corporate  appellees are not presumptively                                          61          entitled to the  protection of  any automatic stay  which may  be          extant in the HoCap bankruptcy  proceeding.  Since these  appeals          implicate no  attempt to  assert, enforce  or  recover any  claim          against HoCap or its property, the appeals may proceed.          See  11 U.S.C.   362(a)(3) (staying actions to "obtain possession          ___          of" or  "exercise control  over" the  bankrupt estate);  see also                                                                   ___ ____          Fragoso v. Lopez,      F.2d     ,      (1st Cir. 1993),  [No. 92-          _______    _____  ____      ____  ____          2046, slip op. at 14] (noting federal court reluctance to refrain          from "deciding legal issues  pertaining to a party involved  in a          federal bankruptcy proceeding"); Picco v. Global Marine  Drilling                                           _____    _______________________          Co.,  900 F.2d 846, 850  (5th Cir. 1990)  ("The automatic stay of          ___          the  bankruptcy  court  does  not  divest  all  other  courts  of          jurisdiction to  hear every claim  that is in any  way related to          the bankruptcy proceeding.").          VI.  CONCLUSION          VI.  CONCLUSION                    We need go no further.  We hold that the district court          erred  in  precluding,  without  explanation,  the  taxation   of          ordinary  costs under Rule 54(d) in favor of appellants (who were          the prevailing parties).  Hence, we remand to allow appellants an          opportunity to  file bills of costs in the usual form.  The lower          court did  not err, however, in refusing to treat case-management          expenditures as taxable  costs within the  purview of Rule  54(d)          and its statutory helpmeet, 28 U.S.C.   1920.                      We  also hold  that  the district  court possesses  the          implied  power, under  Fed.  R. Civ.  P.  26(f), to  revisit  the          initial allocations  of case-management expenses and readjust the          same  as equity  may require.   Because the  lower court  did not          afford appellants a fair opportunity to seek such a reallocation,                                          62          we remand for that purpose as  well.  Appellants shall file their          motions to  reallocate  with the  district  court no  later  than          thirty days from the date our mandate issues.38                    Vacated and remanded; one-half costs to appellants.                    Vacated and remanded; one-half costs to appellants.                    __________________________________________________                                        ____________________               38In this connection we urge the district courts within this          circuit  to  consider framing  local  rules to  the  effect that,          henceforth,  any application  for  reallocation of  court-imposed          cost-sharing  expenses must be  filed within  thirty days  of the          entry of final judgment.   Cf. White, 455 U.S. at  454 (observing                                     ___ _____          that district  courts are free "to adopt local rules establishing          timeliness  standards for  the  filing of  claims for  attorney's          fees");  Obin  v. District  No. 9,  Int'l  Ass'n of  Machinists &                   ____     _______________________________________________          Aerospace   Workers,  651   F.2d   574,  583   (8th  Cir.   1981)          ___________________          (recommending  a rule  that claims  for  attorneys' fees  must be          filed within twenty-one days after entry of judgment).                                          63